Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 1 of 83 PageID: 9




              Exhibit A
          Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 2 of 83 PageID: 10




                                                                                                                        SOP / ALL
                                                                                                     Transmittal Number: 20271201
Notice of Service of Process                                                                            Date Processed: 08/20/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Liberty Mutual Group Inc.
                                              Entity ID Number 2541558
Entity Served:                                Liberty Mutual Group, Inc.
Title of Action:                              Salit Auto Sales, Inc. dba Salit Auto Sales vs. CCC Information Services, Inc;
                                              Liberty Mutual Group, Inc
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Middlesex County Superior Court, NJ
Case/Reference No:                            MID-L-005857-19
Jurisdiction Served:                          New Jersey
Date Served on CSC:                           08/20/2019
Answer or Appearance Due:                     35 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Henry P. Wolfe
                                              732-325-3500

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
   Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 3 of 83 PageID: 11


                                                           SUMMONS
Attorney(s) Hem-y P. Wolfe, NJ Atty 031942005
                                                                                   Superior Court of
Office Address Law Office of Henry P. Wolfe LLC
Town, State, Zip Code 17A Joyce Kilmer Ave. N
                                                                                        1\1ew Jersey
                       New Brunswick, NJ 08901-1951
                                                                                    Middlesex        County
Telephone Number 732-325-3500                                                        I.aw            Division
Attorney(s) for Plaintiff Salit      Auto Sales, Inc.                      DocketNo:        MID-L-5857-19
 Salit Auto Sales, Inc. on behalf of itself and

    others similarly situated
        Plaintiff(s)
                                                                                    CIVIL ACTION
    vs.                                                                                 SLTl!/IM0NS
CCC Information Services, Inc., Liberty Mutual
 Group, Inc., and Liberty Mutual Home and Auto Services, LLC
        Defendant(s)

Froln The State of New Jersey To The Defendant(s) Named Above:

      The ptaintiff, named above, lias filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attoniey must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the cowity listed above within 35 days
from the date you received this sumnions, not counting the date you received it. (A directory of the addi-esses of eacli deputy
clerk of the Superior Court is available in the Civil Division Managenient Office in the county listed above and online at
http://www.n'courts. ov/forms/10153 deptyclerklawref.pd£) If the complaint is one in foreclosure, then you must tile your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
Infoi-ination Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motioii to plaintiffs attoiney whose name aiid address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of $175.00 and cotnpleted Case Information Statenient) if you want the court to hear your
defense.

     If you do not file and serve a written answer or motion within 35 days, the court niay enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. Ifjudgment is entered against you, the Slieriff niay seize your
money, wages or property to pay all or part of the judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county wliere you live or the Legal
Services ofNew Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attoi-liey and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153 deptyclerklawrefpdf.

                                                                              s/ Michelle M. Smith
                                                                         Clerk of the Superior Court


DATED: August 19, 2019

Nalne of Defendant to Be Served:
                                           CORPORATION SERVICE C PANY
Address of Deferidarit to Be Served: PRINCETON SOUTH CORPORATE CTR STE 160,
                                           100 CHARLES EWING BLVD,EWING,NJ,08628




Revised 1 1 /1 7/2014, CN 10792-English (Appendix XII-A)
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 4 of 83 PageID: 12



Henry P. Wolfe — NJ Atty ID 031942005
Law Office of Henry P. Wolfe LLC
17A Joyce Kihner Avenue N
New Brunswick, NJ 08901-1951
(732) 325-3500
henry@wolfeconsumerlaw.com
Attorneys for Plaintiff


 Salit Auto Sales, Inc. d/b/a Salit Auto Sates     SUPERIOR COURT OF NEW JERSEY
 on behalf of itself and others similarly         MIDDLESEX COUNTY - LAW DIVISION
 situated,
                                                                 CIVIL ACTION
                        Plaintiff,
         vs.                                              DOCKET NO. MID-L- 005857 -19

 CCC Information Services, Inc., Liberty                   CLASS ACTION
 Mutual Group Inc., and Liberty Mutual Home          COMPLAINT AND JURY DEMAND
 and Auto Services LLC, d/b/a Liberty Mutual
 Fire Insurance Company and Wausau
 Underwriters Insurance Company,

                         Defendants.


                                     SUMMARY OF ACTION

       1. This is an action against Liberty Mutual and its claims adjustment agent, CCC

Information Services, Inc., alleging that they acted in concert in producing and employing

fraudulent "CCC One Market Valuation Reports" to support bad-faith claim settleinent offers in

total loss vehicle claims.

       2. Most notably, the Defendants' valhtation reports have, by design, routinely

mispresented and understated the replacement value of claimants' totaled vehicles by applying

arbitrary and baseless "condition" adjustments to the advertised prices of coinparable vehicles in

the local market (known as "comp" vehicles) used in the reports to estiinate the pre-accident

value of claimants' vehicles.




                                           Page 1 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 5 of 83 PageID: 13



         3. More specifically, the Defendants' valuation reports have routinely represented that all

"comp" vehicles in unifonnly superior condition to "Nonnal Wear" condition (a term that is used

repeatedly in the reports without explanation or definition, in violation of New Jersey insurance

regulations), while claimants' pre-accident vehicles are routinely assessed to be in "Normal

Wear" or worse condition. According to the Defendants' Market Valuation Reports, the

superior condition of all "comp" vehicles, as compared to mere "Normal Wear" vehicles such as

claimants' vehicles, requires that negative "condition adjustments" be applied to retail prices of

the "comp" vehicles to arrive at fair estimates of pre-accident retail values of claimants' vehicles.

         4. For example, in the Plaintiff's case, the Defendants' initial valuation report stated that

all four "comp" vehicles were exactly $1,243 above "Nonnal Wear" condition (a surprising

proposition, given that the four vehicles were not identical in terms of inileage, model year,

options, and were listed for sale by different dealerships that might have different standards for

used inventory), and so reduced the estimated pre-accident value of the Plaintiff's vehicle by that

amount (in addition to applying other, questionable adjustments, as explained later).

         5. However, the Defendants' have made these unqualified and specific representations of

the "condition" of comp vehicles without conducting any inspection or other investigation to

ascertain the actual condition of the comp vehicles, and without any other good faith factual

bases.

         6. The fraudulent nature of the Defendants' uniform comp vehicle "condition

adjustments" was exposed during the course of the Plaintiff s claim, in which the Defendants

inadvertently used the Plaintiff's car itself as one of the four "coinp" vehicles (designated as

"Comp 1"). This error resulted from the fact that Plaintiff is a small car dealership, and the

vehicle at issue was an inventory car that had been advertised for sale (and thus apparently added




                                             Page 2 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 6 of 83 PageID: 14



to the Defendants' comp vehicle database) prior to being totaled in an accident caused by Liberty

Mutual's insured, leading to the third-party claim at issue.

       7. Apparently failing to recognize that the "Loss Vehicle" and "Comp 1" was the saine

car, the Defendants' report listed strikingly different "condition" and other adjustments to each.

Specifically, the Defendants represented in their report that the "Comp 1" was in $1,243 better

than "Normal Wear" condition (a tenn that is not defined in the report), while the Loss Vehicle's

pre-accident "condition" was $586 worse than "Normal Wear." The report also stated that

"Comp 1" had options that were worth $127 more than the Loss Vehicle's options.

       8. Thus, according to the Defendants' report, the pre-accident "Loss Vehicle" was worth

$1,9561ess than the "Comp 1" due to supposed differences in condition and options, even

though they were they same vehicle.

       9. Moreover, as the dealership that had listed Comp 1 for sale, the Plaintiff knew that the

Defendants had not visited the dealership to inspect the vehicle and had not made any inquiries

to the Plaintiff regarding the condition of the vehicle. The Plaintiff therefore could not discern

any good-faith basis for the Defendants' specific representations in the report regarding the

"condition" of Comp 1.

       10. When the Plaintiff alerted Liberty Mutual of its error, and requested an explanation

for the discrepancies between the reported condition of the "Loss Vehicle" and "Cornp 1", and

the basis for the uniform "condition" adjustments to all of the comp vehicles, Liberty Mutual

refused, claiming that the answer involved "proprietary" information.

       11. The legitimacy of the Defendants' valuation reports is further called into question by

their apparent lacic of concern as to whether the "comp" vehicles chosen for a report are suitable

to estimate the value of claimants' vehicles, or whether their vehicle market database is




                                            Page 3 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 7 of 83 PageID: 15



sufficiently accurate, up-to-date, or comprehensive to produce reasonably comparable vehicles

for a particular claim.

        12. For example, one of the four "coinp" vehicles used in the report was inaccurately

listed as having a higher trim level than the actual vehicle as identified by its VIN number, and

another "comp" vehicle had been in a serious accident (according to a readily available Carfax

report) that would have drastically decreased its retail value, yet was still listed as being in

$1,243 better "condition" than a"Normal Wear" vehicle, resulting in a lower value of the

Plaintiff's vehicle, which was determined to have .

        13. Moreover, the Defendants used these outrageously inappropriate "coinps" while

ignoring perfectly suitable comp vehicles available at the time in the marketplace, which the

Plaintiff identified in minutes with a simple Google search.

        14. Because the Plaintiff is a car dealership and the totaled vehicle was part of its active

inventory prior to the accident, the Plaintiff had special knowledge of industry practices and of

the pre-accident condition and fair market value of the totaled vehicle, and therefore knew that

the Defendants' uniform "condition" adjustments were fi-audulent, and had no discernable

purpose other than to support bad-faith, insufficient initial settlement claim offers.

        15. The Plaintiff is concerned that ordinary consumers will not have similar knowledge,

and therefore, the Plaintiff sees this case as an important opportunity to subject the Defendants'

practices to judicial scrutiny, and to permanently enjoin those practices if they are detennined to

be unlawful.

        16. Plaintiff seeks these equitable remedies, and monetary reinedies (including enhanced

and punitive damages) under the New Jersey Unifoi-m Declaratory Judgrnent Act, the New




                                             Page 4 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 8 of 83 PageID: 16



Jersey Racketeering and Organized Crime Act (NJRICO), and the New Jersey Consumer Fraud

Act (CFA).

                                     PARTIES AND VENUE

        17. Plaintiff Salit Auto Sales ("Salit") is a small, family-owned and operated used car

dealership located in Edison, New Jersey, fonned as a domestic corporation.

        18. Defendants Liberty Mutual Group, Inc., a foreign corporation, and Liberty Mutual

Home and Auto Services LLC, a foreign limited liability company (collectively "Liberty

Mutual") conduct business in New Jersey as sellers and providers of insurance, including

automobile liability insurance, sometimes under the names Mutual Fire Insurance Company

and/or Wausau Underwriters Insurance Company.

        19. Defendant CCC Information Services, Inc. ("CCC"), is a foreign coi-poration that acts

in concert with insurance providers, including Liberty Mutual, in adjusting clams for

reimbursement of the value of total loss vehicles.

       20. Venue in this action properly lies in Middlesex County because, without limitation,

the Plaintiff's primary place of business is there.

                                      FACTUAL ALLEGATI®NS

                              I. The Plaintiff s third-party total loss claim.


       21. In November 2017, Salit listed for sale at its dealership in Edison, New Jersey a 2011

Cadillac CTS Performance Sedan (the "subject vehicle") with 107,852 odometer miles, and in

excellent inechanical and cosmetic condition.

       22. Salit advertised the subject vehicle online its own website and on Autotrader.com

with a list price of $10,998, which was at or below the fair marlcet retail value of the vehicle at

that time.



                                            Page 5 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 9 of 83 PageID: 17



        23. On January 21, 2018, a Salit employee was driving the subject vehicle on dealership

business when another driver, Maria Corbet, disregarded a traffic signal and collided with the

subject vehicle.

        24. On or about February 6, 2018, Salit made a third-party property damage claim with

the Maria Corbet's insurer, Liberty Mutual.

        25. After its adjuster inspected the subject vehicle, Liberty Mutual determined that it was

a total loss.

        26. After determining that the subject vehicle was a total loss, Liberty Mutual elected to

make a cash settlement offer to Salit pursuant to N.J.A.C. 11:3-10.4, which is applicable to third-

party claims pursuant to N.J.A.C. 11:2-17.10.

        27. Given its election to make a cash settlement offer pursuant to N.J.A.C. 11:3-10.4,

Liberty Mutual conceded that its insured, Maria Corbet was at fault for the accident, and that

Liberty Mutual was liable for the resulting damage to the subject vehicle. I

        28. As an insurer electing to make a cash settleinent on a total loss vehicle claim, Liberty

Mutual was required by regulation to "bear in mind at all times that [Salit's] position is that of a

retail consumer and the settlement value arrived at must be reasonable and fair for a person in

that position." N.J.S.A. 11:3-10.4.

        29. Thus, under N.J.S.A. 11:3-10.4, Liberty Mutual was required to ai-rive at a settlement

value that would be sufficient to purchase a vehicle that was substantially similar to subject

vehicle at retail, including sales tax.




1 If Liberty Mutual denies this allegation or othei-wise indicates in its responsive pleading that
Plaintiff is incorrect that fault and liability are conceded and therefore non-contested issues in
this action, Plaintiff will seelc leave to amend to join Maria Corbet as a defendant so those issues
can be determined along with the claims raised herein.


                                            Page 6 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 10 of 83 PageID: 18



         II.    The Defendants' Market Valuation Report and initial claim settlement offer

        30. On February 23, 2018, Salit's Sales & Finance Manager, Alan Salit received an e-

 mail from a Liberty Mutual Claims Resolution Representative named Logan Hubert, attaching an

 inspection report confirming that the subject vehicle was a total loss, and also attaching a

 document entitled CCC One Market Valuation Report, which Logan described in the e-mail as

 "the valuation for your car." A copy of the February 23, 2018 CCC One Market Valuation

 Report is attached as Exhibit A(hereinafter, the "Marlcet Valuation Report.")

        31. The Market Valuation Report stated that the retail value of the subject vehicle (called

 the "Loss Vehicle" in the report) was $7,671, plus sales tax, calculated as the purported "Base

 Vehicle Value" of $8,257 less a"Condition Adjustment" of $586. Exhibit A, page 1.

       32. According to the Market Valuation Report, the subject vehicle's "Base Vehicle Value"

 of $8,257 was "the weighted average of the adjusted value of the comparable vehicles" listed in

 the report. Exhibit A, page 2.

       33. According to the Market Valuation Report, the "coinparable vehicles" used in the

 report were "vehicles in the area" that "are similar to the loss vehicle based on relevant factors,"

 which were selected from Defendant CCC's "extensive database of vehicles that currently are or

 recently were available for sale." Exhibit A, page 2.

       34. The Market Valuation Report listed four "comparable vehicles" (called "Comp 1",

 "Comp 2", "Comp 3", and "Comp 4" in the report), all of which were 2011 Cadillac CTS

 Perfonnance Sedans, but of varying inileage and triin levels. Exhibit A, pages 8— 9.

       35. According to the Marlcet Valuation Report, the retail "list price" for the "comparable

 vehicles" were $9,998 for Comp 1, $12,500 for Comp 2, $12,895 for Comp 3, and $17,995 for

 Comp 4. Exhibit A, pages 8- 9.




                                            Page 7 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 11 of 83 PageID: 19



       36. The average retail prices for the four "comparable vehicles" chosen for the report was

 $13,347, which was more than $5,000 greater than the "the weighted average of the adjusted

 value of the comparable vehicles" that the Defendants purportedly used to arrive at the subject

 vehicle's "Base Vehicle Value" of $8,257.

       37. This marked difference between the actual average retail price of the "comparable

 vehicles" and the purported "Base Vehicle Value" of the subject vehicle was the result of

 various "Adjustments" that were applied "to the price of the selected comparable vehicles"

 before taking their "weighted average" to determine the "Base Vehicle Value." Exhibit A, pages

 ►: ~

       38. According to the Market Valuation Report, these "Adjustments" to the retail prices of

 the "comparable vehicles" are necessary to "reflect differences in vehicle attributes, including

 mileage and options." Exhibit A, pages 2, 8— 9.

       39. The report applied four separate categories of Adjustments to the retail price of the

 "comparable vehicles," including "Make/Model/Trim," "Options," "Mileage," and "Condition"

 See Exhibit A, pages 6, 8.

       40. The first three "Adjustment" categories (Make/Model/Trim, Options, and Mileage) are

 apparently supposed to reflect, in dollar figures, the degree to which each "comparable vehicle"

 is superior or inferior to the Loss Vehicle in each category, with a negative Adjustment figure

 indicating that the "comparative vehicle" is superior to the Loss Vehicle in a particular category

 to the degree that the retail price of the "comparative vehicle" needs to be reduced by the stated

 Adjustment amount in order to arrive at an accurate retail price valuation for the comparatively

 inferior Loss Vehicle. See Exhibit A, pages 6, 8.




                                            Page 8 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 12 of 83 PageID: 20



       41. The "condition" Adjustment, unlilce the other categories, does not involve a direct

 coinparison of the "comparable vehicle" to the Loss Vehicle, but rather is supposed to reflect the

 degree to which the actual condition each "comparable vehicle" is superior or inferior to a

 similar vehicle with "Normal Wear." As with the other categories, a negative "condition"

 Adjustment means that the "comparable vehicle" is purportedly superior to a similar "Normal

 Wear" vehicle, and so its retail list price needs to be reduced by the Adjustment figure to arrive

 at the fair market value of a similar "Norinal Wear" vehicle. See Exhibit A, page 7("The

 Condition Adjustment sets that comparable vehicle to Noi-mal Wear condition.")

       42. A separate "Condition" adjustment is then applied to the Loss Vehicle's "Base Vehicle

 Value" to reflect the degree to which its condition purportedly differs from a similar "Noi-rnal

 Wear" vehicle. See Exhibit A, pages 1, 2.

       43. The Market Value Report includes no definition or explanation of what the terni

 "Normal Wear" means.


       III.    The Defendants' use of fabricated and grossly inaccurate "adjustment" data
               for the "comparable vehicles" to support of a bad-faith claim settlement offer.


        44. The February 23, 2018 Market Valuation Report listed a"condition" adjustment for

 all four "comparable vehicles" in the identical amount of -$1,243. See Exhibit A, page 8.

        45. The Defendants thus represented in the Market Valuation Report that each of the four

 "comparable vehicles" were in better than "Noi-mal Wear" condition, and that each vehicle worth

 $1,243 more at retail than if it had been in "Noi-rnal Wear" condition.

        46. February 23, 2018 Market Valuation Report reduced a"condition" adjustment for the

 subject vehicle (the "Loss Vehicle") of negative $586 based on its adjuster's inspection of the




                                             Page 9 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 13 of 83 PageID: 21



 vehicle, which was applied to reduce the Defendants' valuation of the vehicle by that amount.

 See Exhibit A, page 1.

         47. The Defendants thus represented in the Market Valuation Report that the subject

 vehicle was in worse than "Normal Wear" condition prior to the accident, and that it was worth

 $586 less at retail than if it had been in "Normal Wear" condition.

         48. The Defendants uniform representations about the condition of the "comparable

 vehicles" in the February 23, 2018 were false.

         49. The false nature of the Defendants' representation that each of the "comparable

 vehicles" were $1,243 more valuable than a similar "Normal Wear" vehicle was readily apparent

 from data that was either in the Defendants' possession or readily available to thein at the time

 they made the false representations regarding the "condition" of the "comparable vehicles."

         50. For example, the first "comparable vehicle" listed in the Market Valuation Report,

 designated as "Comp 1," was the subject vehicle itself, as was readily apparent on the face of the

 report, which listed the same VIN numbers for the Loss Vehicle and Comp 1, and listed Salit

 Auto Sales as both the owner of the Loss Vehicle and the seller of Comp 1. See Exhibit A,

 pages 1, 3, 7.

         51. Although Comp 1 and the Loss Vehicle were the identical vehicle, the Defendants

 represented that Comp 1's "condition" was $1,243 better than "Normal Wear," while the Loss

 Vehicle's pre-accident "condition" was $586 worse than "Normal Wear." See Exhibit A, pages



         52. Although Comp 1 and the Loss Vehicle were the identical vehicle, the Defendants

 represented that Comp 1's "options" were $127 more valuable at retail than the Loss Vehicle's

 "options." See Exhibit A, page 8.




                                           Page 10 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 14 of 83 PageID: 22



        53. Prior to making the foregoing representations regarding the "condition" of Comp 1,

 the Defendants had not visited the Plaintiff's dealership to inspect the vehicle

        54. Prior to making the foregoing representations regarding the "condition" of Comp 1,

 the Defendants had not made any inquiries to the Plaintiff regarding the condition of the subject

 vehicle.

        55. The second "comparable vehicle" ("Comp 2"), which he Defendants also represented

 as being in $1,243 better "condition" than "Normal Wear," had in fact been subjected to damage

 to the majority of its exterior, as apparent fi-om the Comp 2's vehicle history report, which

 includes an entry from January 7, 2016 indicating that the vehicle had damage to the front, left

 front, left rear, left side, right front, right rear, right side, and rear. A copy of Comp 2's Carfax

 vehicle history report is attached hereto as Exhibit B.

        56. Under car dealership and insurance industry standards, the dainage reported in Comp

 2's vehicle history report would preclude any representation that the vehicle was in better than

 average (or "Normal Wear") condition, and would result in a substantial reduction in the

 vehicle's value attributable to "condition."

        57. Carfax reports are widely used in the car dealership and insurance industries, and the

 Carfax for Comp 2 and other "comparable vehicles" used in the Market Valuation Report were

 readily available to the Defendants.

        58. The third "comparable vehicle" (Comp 3) was misrepresented in the Market

 Valuation Report as an all-wheel drive ("AWD") CTS 3.01, when in fact its VIN coding indicates

 that it is a rear wheel drive ("RWD") vehicle, like the subject vehicle. A copy of Comp 3's

 Carfax vehicle history report indicating that it is a RWD model, is attached hereto as Exhibit C.




                                             Page 11 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 15 of 83 PageID: 23



        59. Based on this misrepresentation, the Defendants improperly applied negative

 "Make/Model/Trim" and "Options" Adjustments to the retail price of Comp 3, resulting in a

 lower "weighted average" of the adjusted prices of the "comparable vehicles," and thus a lower

 "Base Vehicle Value" for the subject vehicle. See Exhibit A, page 8.

        60. The Defendants had not inspected the "comparable vehicles" or communicated with

 the sellers regarding the actual condition of the "comparable vehicles" when they made the

 precise representations regarding the condition of the "comparable vehicles" in the Market

 Valuation Report.

        61. When the Defendants represented the condition of each of the four "coinparable

 vehicles" as being $1,243 in value better than "Normal Wear" condition, the Defendants had no

 knowledge or good-faith belief as to the veracity of their representations.

        62. The $1,243 "condition" premium for the "comparable vehicles" relative to a so-

 called "Normal Wear" vehicle was fabricated by the Defendants for the pui-pose of reducing the

 valuation of the subject vehicle (the "Loss Vehicle") to provide apparent support for an initial

 claim settlement offer that less than the retail value of a vehicle that was truly "comparable" to

 the subject vehicle.

         63. The Defendants represented that each of the four "coinparable vehicles" inerited an

 identical $1,243 "condition" premium relative to "Normal Wear" even they had been subjected

 to varying degrees of use (as measured by odometer mileage), were offered for sale by different

 dealerships with different standards for inventory condition, and had varying options, trim levels,

 and retail prices.

         64. The Defendants had not inspected the "comparable vehicles" or cominunicated with

 the sellers regarding the actual "makehnodel/triin" or the actual "options" of the "comparable




                                            Page 12 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 16 of 83 PageID: 24



 vehicles" when they made the representations regarding those aspects of the "comparable

 vehicles" in the Market Valuation Report.

           65. The Defendants did not engage in even minimal investigation to confirm the accuracy

 of their representations regarding the "make/model/trim" or "options" of the "comparable

 vehicles" used in the Market Valuation Report.

           66. According to the Market Valuation Report, the $586 "condition adjustment" deducted

 from the subject vehicle's "Base Vehicle Value" was based on "observations by the appraiser"

 regarding "the condition of key components of the loss vehicle prior to the loss." See Exhibit A,

 page 6.

           67. The Market Valuation Report included a list of various interior, exterior, and

 mechanical components of the subject vehicle, and claimed that the "seats" and exterior "trim"

 exhibited "Major Wear," resulting in value deductions of $259 and $327 respectively.

 According to the report, all other components exhibited "Normal Wear," with none exhibiting

 better than "Normal Wear." See Exhibit A, page 6.

           68. The Market Valuation Report did not defne or explain what the terms "Normal

 Wear" or Major Wear" and does not even mention any ratings superior to "Normal Wear" that

 were presumably applied to the "comparable vehicles" coinponents to arrive at the $1,243

 uniform "condition adjustment" premium applied to those vehicles.

           69. In reality, the exterior trim of the subject vehicle had no discernable "wear" at all, nor

 did many of the components that the Defendants represented as exhibiting "Normal Wear."

 The seats did have some wear, but nothing beyond "normal" wear for a car that had been sat in

 and driven for 110,000 miles over 7 years.




                                              Page 13 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 17 of 83 PageID: 25



        70. Based on the foregoing representations regarding the condition and other

 characteristics of the "comparable vehicles," the subject vehicle, and the purported "valuation

 methodology," the Defendants represented in their Marlcet Valuation Report that the retail value

 of the subject vehicle was $7,671 plus sales tax, and the Defendants made a claim settlement

 offer to Salit in that amount.

        71. The actual retail value of the subject vehicle prior to the accident was, at a minimum,

 $9,998 and was likely substantially higher based on valuation manuals customarily used and

 relied upon in the retail car dealership industry.

        72. At the time the Defendants made their initial claim settlement offer, it would have

 been impossible to purchase at retail a comparable vehicle to the pre-accident subject vehicle for

 $7,671 plus tax.

        73. During the course its dealings with Salit, the Defendants identified a total of 12

 supposed "comparable vehicles" to the subject vehicle (four in the initial Market Valuation

 Report and eight in a subsequent revised report), none of which were listed at a retail price of

 $7,671 plus tax or less. In fact, the least expensive of these "comparable vehicles" listed for

 $7,999 (but had about 20,000 more odometer miles than the subject vehicle), the most expensive

 had a retail price of $17,995, and the average retail price of all the "comparable vehicles"

 identified by the Defendants was $11,810.33.

        74. At the time that Liberty Mutual inade the initial claiin settlement offer of $7,671 plus

 sales tax, there was no dispute as to Liberty Mutual's liability that might justify an offer that

 Liberty Mutual knew to be less than the pre-accident fair retail value of the subject vehicle.


        IV.    The Defendants' fabricated and arbitrary revised claim settlement offer, and
               their refusal to provide substantive responses to the Plaintiff's inquiries
               regarding the bases of the uniform comparable vehicle "condition"
               adjustment and other aspects of the valuation.


                                             Page 14 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 18 of 83 PageID: 26




        75. On March 2, 2018, Alan Salit sent an e-mail message to Logan Hubert and his

 manager at Liberty Mutual, Shane Wycoff, objecting to the Defendants' purported valuation of

 the subject vehicle, and discussing the issues described in the foregoing allegations. A hard

 copy of the March 2, 2018 e-mail message and subsequent related e-mail messages is attached

 hereto as Exhibit D.

        76. In the March 2, 2018 e-mail Mr. Salit specifically made the following request for

 information, "I would like some clarification as to why each vehicle starts with a condition

 adjustment of $1,243. I assume it is some mathematical number attributed across the board, but

 that is not accurate as seen by the deduction indicated on Comp 1 versus the actual appraisal

 performed by Liberty Mutual." See Exhibit D.

        77. On March 5, 2018, Shayne Wyckoff responded by e-mail, stating, "Mr. Salit, I've

 reviewed your email and think we need to take a deeper dive into this for you. We will get back

 to you tomorrow to discuss this in greater detail." See Exhibit D.

        78. On March 6, 2018, Alan Salit received a telephone call from Hubert Logan, who

 advised that the valuation of the subject vehicle had been increased to $8,412 plus tax, but failed

 to address the majority of the inquiries and objections raised in Salit's March 2, 2018 e-mail.

        79. On March 6, 2018, Alan Salit sent an e-mail message to Shane Wycoff objecting to

 the revised valuation and requesting a copy of the revised valuation report. See Exhibit D.

        80. On March 6, 2018, Shane Wycoff replied to Alan Salit by e-mail stating "Mr. Salit, I

 apologize for any inconvenience however we did take a 2nd loolc at the total loss evaluation and

 addressed the discrepancies you pointed out. The total loss evaluation is attached for your

 review. If you're not in agreement with the evaluation please feel free to consider other options




                                           Page 15 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 19 of 83 PageID: 27



 including pursuing a claim through your insurance coinpany and/or passing Logan's information

 along to your attorney and have them reach out at their convenience." See Exhibit D.

        81. Mr. Wycoff did not mention any right to an internal appeal of the valuation by

 Liberty Mutual as one of Salit's "other options." See Exhibit D.

        82. Attached to Mr. Wycoff's March 6, 2018 e-mail was a revised Market Valuation

 Report, a copy of which is attached hereto as Exhibit E.

        83. Contrary to Mr. Wycoff's e-mail, the revised Market Vahlation Report did not

 "address the discrepancies" pointed out in Salit's March 2, 2018 e-mail, other than changing the

 "condition" of the subject vehicle's exterior "trim" (which had no discernable wear) from "Major

 Wear" to "Normal Wear" and replacing the "comparable vehicles" with different Cadillac CTS

 Performance Sedans.

        84. Most notably, the revised Market Valuation Report continued to apply an

 unexplained, uniform "condition adjustment" to all retail prices of all the "comparable vehicles,"

 although this time in the amount of $1,186 instead of the $1,243 uniform "condition adjustment"

 used in the initial report. See Exhibit E, page 8.

        85. The Defendants never explained in the revised Market Valuation Report or elsewhere

 how the "condition" of all "comparable vehicles" in the local market suddenly became $57

 worse (although still $1,186 better than similar "Noi-mal Wear" vehicles) as a result of

 inforniation provided in Salit's March 2, 2018 e-mail, or how this change "addressed the

 discrepancies" described in Salit's e-mail.

        86. On March 13, 2018, Salit's attorney sent an e-mail message to Shane Wycoff and

 Hubert Logan specifically requesting the following infonnation: "1. The procedure for initiating

 an appeal of the revised valuation with Liberty Mutual' s internal appeal panel; 2. A detailed




                                           Page 16 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 20 of 83 PageID: 28



 response to Alan Salt's inquiry in his March 2, 2018 e-mail to you regarding the basis for the

 uniform downward condition adjustment for all coinparable vehicles used in the valuation

 (which was $1,186 for each comp in your revised valuation report, and $1,243 in you [sic] initial

 valuation report)." The March 13, 2018 e-inail and subsequent emails to Liberty Mutual are

 attached hereto as Exhibit F.

        87. After receiving no response to the March 13, 2018 e-mail, Salit's attorney e-mailed

 the same request for information to Mr. Wycoff, Mr. Logan, and their supervisor, Tracey Wilt on

 March 15, 2018 and again on March 21, 2018. See Exhibit F.

        88. After receiving no response to the March 2018 e-mails, Salit's attorney again e-

 mailed Mr. Wycoff, Mr. Logan, Ms. Wilt on November 12, 2018, asking for the previously

 requested information, and advising that Salit would file a complaiiit with the Department of

 Banking and Insurance if Liberty Mutual failed to respond. The November 12, 2018 e-mail and

 subsequent e-mails to and from Liberty Mutual are attached hereto as Exhibit F.

        89. On November 14, 2018, Shane Wycoff replied with an e-mail that he stated was "our

 response to your specific inquires." See Exhibit F.

        90. The November 14, 2018 e-mail contained no response to Salit's inquiiy regarding the

 procedure for obtaining an internal appeal of the March 6, 2018 revised valuation.

        91. In the November 14, 2018 e-mail, Mr. Wycoff declined to provide a substantive

 response to Salit's inquiry regarding the basis of the unifonn "condition" adjustment applied to

 all comparable vehicles used in the valuation, claiining that "I cannot provide more detail on this

 as it is proprietary information." See Exhibit F.




                                           Page 17 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 21 of 83 PageID: 29



        92. On November 14, 2018, Salit's attorney replied to Mr. Wycoff's e-mail, and

 requested that his correspondence requesting information regarding the revised valuation be

 directed to Liberty Mutual's legal department. See Exhibit F.

        93. As of the time of filing of this action, neither Salit nor its attorney has received any

 further communications from Liberty Mutual or its counsel.

                                      CLASS ALLEGATIONS

 94.       This action is brought and may properly proceed as a class action, pursuant to the

 provisions of New Jersey Court Rule 4:32.

 95.       Plaintiff seeks certification of a Class, initially defined as:

        CLASS:

                All persons who, during the proposed class period, filed a third-party
                claim with Liberty Mutual for damage to a vehicle determined to be a
                total-loss, in which Liberty Mutual elected to make a cash settlement
                pursuant to N.J.A.C. 11:3-10.4, and in which Liberty Mutual based its
                claim settlement offer on a market valuation report prepared by CCC
                Information Services that included negative adjustments to the retail
                list prices of all "comparable vehicles" used in the report based on their
                purported condition.

                Excluded from the class is any person who received a claim settlement
                offer that did not reflect any negative adjushnent diie to the purported
                condition of the "comparative vehicles" used in the market valuation
                report relative to the pui-ported pre-accident condition of the totaled
                vehicle.

                Also excluded from the class are any persons whose vehicles were
                primarily garaged outside of the State of New Jersey at the time the
                initial market valuation report was issued.

                The "proposed class period" is the period beginning six years prior to
                the filing of this Complaint and ending on the date an order certifying
                the proposed class is entered, if any.

 96.       The members of the Class for whose benefit this action is brought is so numerous that

 joinder of all members is impracticable.



                                             Page 18 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 22 of 83 PageID: 30



 97.          There are questions of law and fact common to the members of the Class that

 predominate over questions affecting only individuals. These common questions include:

         a)       Whether Defendants' actions, as set forth herein, were unconscionable commercial
                  practices, deception, fraud, false pretenses, and/or misrepresentations in violation
                  of the CFA;

        b)        Whether Plaintiff and the members of the Class suffered an ascertainable loss as a
                  result of Defendants' violations of the CFA;

         c)       Whether Defendants' actions constituted a violation of RICO;

         d)       Whether Plaintiff and the members of the Class suffered damages as a result of
                  Defendants' violation(s) of RICO;

         e)       What relief are Plaintiff and the members of the Class entitled to under the CFA,
                  RICO.

 98.          Plaintiff's claims are typical of the claims of the members of the Class which it

 represents because all such claims arise out of the same policies, practices, and conduct, and the

 same or similar documents used by Defendants in their dealings with Plaintiff.

 99.          Plaintiff has no interests antagonistic to those of the Class.

 100.         The Class, of which Plaintiff is a member, is readily identifiable.

 101.         Plaintiff will fairly and adequately protect the interests of the Class, and has retained

, competent counsel experienced in the prosecution of consumer litigation. Proposed Class Counsel

 has investigated and identified potential claims in the action. Proposed Class Counsel has a great

 deal of experience in handling class actions, other complex litigation, and claiins of the type

 asserted in this action.

 102.         A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. While the economic

 damages suffered by the individual members of the Class are significant, the ainount is modest

 compared to the expense and burden of individual litigation.




                                               Page 19 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 23 of 83 PageID: 31



 103.       The questions of law or fact common to the members of the Class predominate over any

 questions affecting only individual members.

 104.       Defendants have acted, or refused to act, on grounds generally applicable to Plaintiff

 and all class members, thereby making appropriate final injunctive relief or corresponding

 declaratory relief with respect to the Class as a whole.

 105.       A class action will cause an orderly and expeditious administration of the claims of the

 Class, and will foster economies of time, effort and expense.

 106.       Plaintiff does not anticipate any difficulty in the management of this litigation.

                                        FIRST COUNT
                              New Jersey Racketeer Influenced and
                              Corrupt Organizations Act (NJRICO)

 107.       The New Jersey Racketeer Influenced and Corrupt Organizations Act ("NJRICO")

 provides, at N.J.S.A. 2C:41-2(c) that "[i]t shall be unlawful for any person employed by or associated

 with any enterprise engaged in or activities of which affect trade or commerce to conduct or

 participate, directly or indirectly, in the conduct of the enterprise's affairs through a pattern of

 raciceteering activity..."

 108.       Defendants are "persons" within the meaning ofNJRICO, N.J.S.A. 2C:41-1(b).

 109.       Defendants' practices in connection with valuation and settlement of total-loss vehicles in

 third-party claims in New Jersey constitutes an "enterprise" within the meaning of NJRICO.

 110.       NJRICO defines "racketeering activity" to include, inter alia "fraudulent practices and all

 crimes defined in chapter 21 ofTitle 2C ofthe New Jersey Statutes", N.J.S.A. 2C:41-1(a)(1)(n), "theft

 and all crimes defined in chapter 20 ofTitle 2C ofthe New Jersey Statutes" N.J.S.A. 2C:41-1(a)(1)(n),

 and "any conduct defined as `racketeering activity' under Title 18, U.S.C. § 1961(1)(A), (B), and (D)

 [of the federal RICO, which includes mail and wire fi-aud, prohibited by 18 U.S.C. §§ 1341 and




                                            Page 20 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 24 of 83 PageID: 32



 1343]." N.J.S.A. 2C:41-1(a)(2).

 111.       "Racketeering activity" under NJRICO has been constt-ued to include attempted

 commissions of enumerated offenses.

 112.      By engaging in the conduct alleged herein, the Defendants have engaged in "racketeering

 activity," including, without limitation, the following:

            a. Deceptive business practices, N.J.S.A. 2C:21-7(h)("A person commits an offense

                if in the course of business he. .. malces a false or misleading written statement for

                the purpose of obtaining property or credit");

            b. Theft by deception, N.J.S.A. 2C:20-4(a)("A person is guilty of theft if he purposely

                obtains property of another by deception. A person deceives if he purposely

                ... [c]reates or reinforces a false impression, including false impressions as to law,

                value, intention or other state of mind...")

            c. Mail and/or Wire fraud, 18 U.S.C. §§ 1341 and 1343(which prohibit use of mail

                and e-mail in furtherance of a"scheme or artifice to defraud, or for obtaining money

                or property by means of false or fraudulent pretenses")

 113.      Defendants have participated in a pattern of raciceteering activity, and therefore have

 violated NJRICO at N.J.S.A. 2C:41-2(c).

 114.      Plaintiff and those similarly situated to her have suffered harm froin Defendants'

 violations of NJRICO in the ainount by which their vehicle's pre-accident valuations and claim

 settlement offers were reduced as a result of the Defendants' false and deceptive statements

 regarding the value of comparable vehicles used in their market valuation reports.

 115.      Plaintiff and all others similarly situated are thus entitled to all appropriate legal and

 equitable relief, an award of treble their damages, plus attorney's fees, and costs pursuant to




                                            Page 21 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 25 of 83 PageID: 33



 N.J.S.A. 2C:41-4(c).

                                          SECOND COUNT
                                         Consumer Fraud Act

 116.      The Plaintiff, putative class members, and the Defendants are "persons" within the

 meaning of the CFA, N.J.S.A. 56:8-1(d).

 117.      The insurance policies that Liberty Mutual sold to its insureds that were responsible for

 damaging the Plaintiff's and putative class members' vehicles are "merchandise" within the meaning

 of the CFA, N.J.S.A. 56:8-1(c).

 118.      The CFA, at N.J.S.A. 56:8-2, prohibits "[t]he act, use or employmeiit by any person of any

 unconscionable commercial practice, deception, fraud, false pretense, false promise,

 misrepresentation, or the knowing, concealment, suppression, or omission of any material fact with

 intent that others rely upon such concealment, suppression or omission, in connection with the sale or

 advertisement of any merchandise or real estate, or with the subsequent performance of such person

 as aforesaid, whether or not any person has in fact been misled, deceived or damaged thereby, is

 declared to be an unlawful practice".

 119.      The Defendants' practices in connection with valuation and settlement of total-loss

 vehicles in third-party claims in New Jersey, as alleged herein constitutes "[t]he act, use or

 employment by any person of any unconscionable commercial practice, deception, fraud, false

 pretense, false promise, misrepresentation... in connection with the sale or advertisement of any

 merchandise or real estate, or with the subsequent perforrnance" and therefore violated the CFA at

 N.J.S.A. 56:8-2.

 120.      N.J.S.A. 56:8-19 provides for a private right of action for treble damages, equitable relief,

 and reasonable attorney's fees and costs to "[a]ny person who suffers any ascertainable loss of inoneys

 or property, real or personal, as a result of the use or employment by another person of any method,



                                             Page 22 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 26 of 83 PageID: 34



 act, or practice declared unlawful under this act."

 121.        The plain language of the CFA does not require privity between the Defendants and the

 Plaintiff or putative class meinbers for a violation to arise or a private action to lie for harnz caused by

 the Defendants' unlawful practices in connection with the sale or subsequent performance of

 insurance policies.

 122.        Plaintiff and those similarly situated to her have suffered hann from Defendants'

 violations of NJRICO in the amount by which their vehicle's pre-accident valuations and claim

 settlement offers were reduced as a result of the Defendants' false and deceptive statements

 regarding the value of comparable vehicles used in their market valuation reports.

 123.        Plaintiff and all others similarly situated are thus entitled to all appropriate legal and

 equitable relief, an award of treble their damages, plus attorney's fees, and costs pursuant to

 N.J.S.A. 56:8-19.




                                      'fHaRD COUl!'T:
          Claim for Declaratory Relief under the Uniform Declaratory Judgment Act


   124.      The Uniform Declaratory Judgments Act (UDJA) authorizes the Court to "to declare

 rights, status and other legal relations, whether or not fiirther relief is or could be claimed." N.J.S.A.

 2A:16-52.

   125.      The Plaintiff is a"person interested under a. .. written contract" and a"person. .. whose

 rights, status or other legal relations are affected by a statute" and therefore under N.J.S.A. 2A:16-




                                               Page 23 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 27 of 83 PageID: 35



 53, they "may have detennined any question of consti-uction or validity arising under the. ..

 contract. .. and obtain a declaration of rights, status or other legal relations thereunder."

   126.        The Plaintiff brings this claim under the UDJA, and seelcs a declaratory judgment that the

 Defendants' policies and practices in connection with total loss vehicle claims violate New Jersey

 law.

   127.        The Plaintiff seelcs a declaratory judgment that the Defendants' policy and practice of

 affinnatively representing to claimants that all "comparative vehicles" used in loss vehicle valuation

 reports merit a uniform "condition adjustment" to their retail prices (and a corresponding reduction

 to the valuation of the loss vehicle) because they are in substantially better condition than similar

 "Normal Wear" vehicles, without having any knowledge or basis for aiiy good-faith belief as to the

 actual condition of those vehicles, violates the following laws and regulations:

          a. The Consumer Fraud Act, at N.J.S.A. 56:8-2, which prohibits any person from

          employing any misrepresentation, deception, or unconscionable commercial practice in

          connection with the sale of inerchandise, including insurance, or in connection with the

          subsequent performance thereof;

          b.    Deceptive business practices - N.J.S.A. 2C:21-7(h), which provides, "A person

          commits an offense if in the course of business he... inakes a false or misleading written

          statement for the purpose of obtaining property or credit";

          c. Theft by deception (attempted), N.J.S.A. 2C:204(a), which provides, "A person is

          guilty of theft if he purposely obtains property of another by deception. A person deceives if

          he purposely ...[c]reates or reinforces a false impression, including false iinpressions as to

          law, value, intention or other state of mind..."




                                               Page 24 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 28 of 83 PageID: 36



   128.     The Plaintiff seelcs a declaratory judginent that the Defendants' policy and practice of

 devaluating total loss vehicles based on adjuster's "observations" of their pre-accident condition as

 "Normal Wear" or "Major Wear," while inflating comparative value of `.`comparable vehicles" (thus

 reducing the valuation of the loss vehicle) based on their being in a"condition" that is an

 unspecified and undescribed state above "Normal Wear," without providing any definition or

 description of the terms "Normal Wear," "Major Wear," or the superior "condition" rating applied

 to the "comparable vehicles," violates the following laws and regulations:

      a. Insurance Regulation, N.J.A.C. 11:3-10.4, which requires that a valuation that varies retail

          pricing of comparable vehicles "depending on the condition of the vehicle. .. must clearly

          indicate what condition the vehicle is being valued at and define in detail the difference

          between such rating categories."

      b. The Consumer Fraud Act, at N.J.S.A. 56:8-2, which prohibits any person from employing

          any misrepresentation, deception, or unconscionable commercial practice in connection

          with the sale of inerchandise, including insurance, or in connection with the subsequent

          performance thereof;

      c. Deceptive business practices - N.J.S.A. 2C:21-7(h), which provides, "A person conunits

          an offense if in the course of business he... makes a false or misleading written statement

          for the purpose of obtaining property or credit";

      d. Theft by deception (attempted), N.J.S.A. 2C:20-4(a), which provides, "A person is guilty

          of theft if he purposely obtains property of another by deception. A person deceives if he

          purposely ...[c]reates or reinforces a false iinpression, including false iinpressions as to

          law, value, intention or other state of mind..."

 WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, deinands judginent




                                             Page 25 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 29 of 83 PageID: 37



 against Defendants as follows:

        a.      An order certifying the Class for declaratory and injunctive relief under Rule

                23(b)(2) and ordering the Defendants to cease all practices alleged herein that are

                ruled to be in violation of the CFA and/or NJRICO;

        b.      An order certifying the class for money damages under Ru1e 23(b)(3), and

                appointing Plaintiff as Class Representative and appointing her attorneys as Class

                Counsel;

        C.      A declaratory judgment that Defendants violated the CFA and/or NJRICO;

        d.      A judgment for injunctive relief enjoining Defendants from engaging in future,

                similar violations of the NJCFA and/or RICO, whether or not a class is certified;

        e.      A judgment for treble damages under the CFA at N.J.S.A. 56:8-19;

        f.      A judgment for treble damages under NJRICO at N.J.S.A. 2C:41-4;

        g.      A judgment for reasonable attorney fees and costs of suit in connection with this

                action, pursuant to the CFA and/or NJRICO;

        h.      A judgment for a refund of all moneys acquired by Defendants due to unlawful

                acts, under the CFA at N.J.S.A. 56:8-2.11;

        i.      A judgment for pre judgment and post judgment interest; and

        j.      All such other and further relief as the Court deems equitable and just.

                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.

                     NOTICE TO ATTORNEY GENERAL OF ACTION

      A copy of the Complaint will be mailed to the Attorney General of the State of New Jersey
 within ten days after the filing with the Court, pursuant to N.J.S.A. 56:8-20.

                             DESIGNATION OF TRIAL COUNSEL



                                            Page 26 of 27
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 30 of 83 PageID: 38




       Pursuant to R. 4:25-4, Henry P. Wolfe is hereby designated as trial counsel for the Plaintiff,
 in the above matter.

                                        CERTIFICATION

         Pursuant to R. 4:5-1, I hereby certify that, to the best of my knowledge, the inatter in
 controversy is not the subject of any other action pending in any court or the subject of a pending
 arbitration proceeding, nor is any other action or arbitration proceeding contemplated. I further
 certify that I know of no party who should be joined in the action at this time.




 Dated: August 12, 2019                    s/ Henry P. Wolfe
                                           Henry P. Wolfe
                                           Law Office of Henry P. Wolfe LLC
                                           Attorney for Plaintiff




                                           Page 27 of 27
          Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 31 of 83 PageID: 39


ccr
  ...,                                         ~ 1,

                                                                   Prepared for WAUSAU UNDERWRITERS INSURANCE COMPANY


    ~' R PO T S L1 MARY
 _.r4 -                                                                                       The CCC ONE® Market Valuation
  - _ CLAIM INFORMATION                                                                       Report reflects CCC Information
                                                                                              Services Inc.'s opinion as to the value
 Owner                                                  Salit Auto Sales
                                                                                              of the loss vehicle, based on information
                                                        1855 Woodbridge Ave                   provided to CCC by WAUSAU
                                                        Edison, NJ 08817-5123                 UNDERWRITERS INSURANCE
 Loss Vehicle                                           2011 Cadillac CTS Sedan               COMPANY.
                                                        Performance RWD
                                                                                              Loss vehicle has 13% greater than
 Loss Incident Date                                     01/31/2018
                                                                                              average mileage of 98,000.
 Claim Reported                                         02/21 /2018



  ~,
  '~'~
    '' INSURANCE INFORMATION

 Report Reference Number                                87739582
 Claim Reference                                        036925089-0003
 Adj uster                                              Hubert, Logan
 Appraiser                                              Ullrich, Gregory
 Odometer                                               110,567
 Last Updated                                           02/21/2018 09:06 AM


                                                                                                         BASE VEHICLE VAt_UE
 '~ VALUATION SUMMARY                                                                         This is derived per our Valuation
                                                                                              methodology described on the next
 Base Vehicle Value                                                       $ 8,257.00          page.
 Condition Adjustment                                                         - $ 586.00
                                                                                                     ADJUSTED YEHICLE VALUE
 Adjusted Vehicle Value                                                   $ 7,671.00
                                                                                              This is determined by adjusting the
 Vehicular Tax (6.63%)                                                        + $ 508.20
                                                                                              Base Vehicle Value to account for the
 Tax reflects applicable state, county and municipal
                                                                                              actual condition of the loss vehicle and
 taxes.
                                                                                              certain other reported attributes, if any,
                                                            ,._ _ ... ._.._    ._.. -
                                                                                              such as refurbishments and after factory
 1'®t~l                                                        ~8
                                                                ,°I79.2®                      equipment.


The total may not represent the total of the settlement as other factors (e.g. license and
                                                                                             Eiiscde the Report
fees) may need to be taken into account.
                                                                                             Valuation Methodology .............................2
                                                                                             Vehicle Information ...................................3
                                                                                             Vehicle Condition ......................................6
                                                                                             Comparable Vehicles ............................... 7
                                                                                             Valuation Notes ...................................... 10
                                                                                             Supplemental Information .......................11




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                   Page 1 of 15
                                             EXHIBIT A TO COMPLAINT                                     Page 1 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 32 of 83 PageID: 40

                               MARKET VALUATI®N REP®RT                                              I~Wmr0369 50890003



VALUATION METHODCJLt~JGY
How was the valuation determined?



                           `         CLAIM 9P'SPECTION
     '                               WAUSAU UNDERWRITERS INSURANCE COMPANY has provided CCC with the zip code where
                                     the loss vehicle is garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle condition,
                                     which is used to assist in determining the value of the loss vehicle.




                                                                       DA'TARASF REV:`~W
                                                                 ...~..~
                                                                       CCC maintains an extensive database of vehicles that currently are
                                              ®
                                                                      or recently were available for sale in the U.S. This database includes
                                                          `           vehicles that CCC employees have physically inspected, as well as
                                                                      vehicles advertised for sale by dealerships or private parties. AII of
                                                                      these sources are updated regularly.




SEARCH FQIrt GC?MPf '

When a valuation is created the database is searched and
comparable vehicles in the area are selected. The zip code
where the loss vehicle is garaged determines the starting point
for the search. Comparable vehicles are similar to the loss
vehicle based on relevant factors.




C,                        .'EHICLE VALUE
Adjustments to the price of the selected comparable vehicles are made to reflect
difFerences in vehicle attributes, including mileage and options. Dollar adjustments are
                                                                                                              s
based upon market research.
Finally, the Base Vehicle Value is the weighted average of the adjusted values of the
comparable vehicles based on the following factors:
  g Source of the data (such as inspected versus advertised)
  • Similarity (such as equipment, mileage, and year)
  Po Proximity to the loss vehicle's primary garage location
  w Recency of information




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                Page 2 of 15
                                             EXHIBIT A TO COMPLAINT                                          Page 2 of 15
        Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 33 of 83 PageID: 41

   41ZYD NONE. MARKET VALUATION REPORT                                             I ~Wm r 03619250890003




VEHICLE DETAILS
                                                                                    Vehicles sold in the United States
                                           EDISON, NJ 08817-5123                    are required to have a manufacturer
Location
                                                                                    assigned Vehicle Identification
VIN                                        1G6DJ5EY3B0110539
                                                                                    Number(VIN). This number provides
Year                                       2011                                     certain specifications of the vehicle.
Make                                       Cadillac
                                                                                    Please review the information in the
Model                                      CTS Sedan                                Vehicle Information Section to confirm
Trim                                       Performance                              the reported mileage and to verify that
                                                                                    the information accurately reflects the
Body Style                                 RWD
                                                                                    options, additional equipment or other
Body Type                                  Sedan                                    aspects of the loss vehicle that may
Engine -                                                                            impact the value.

      Cylinders                            6
      Displacement                         3.01-
      Fuel Type                            Gasoline
      Carburation                          SIDI
Transmission                               Automatic Transmission

VEHICLE ALLOiIilAfVCES                                                              Allowances are factors influencing
                                                                                    the value of the loss vehicle when
Odometer                               110,567                            - 864     compared to a typical vehicle. The
                                                                                    typical vehicle is a vehicle of the same
Options                                                                             year, make, and model as the loss
                                                                                    vehicle, including average mileage,
  Remote Starter                       Reported                            + 64
                                                                                    and all standard equipment. These
  Ventilated Seats                     Reported                            + 94     allowances are displayed for illustrative
  CD Changer/Stacker                   Reported                           + 300     purposes only.
  Positraction                         Not Present                         - 47
                                                                                    The Base Vehicle Value is calculated
  Parking Sensors                      Reported                           + 100     from the comparable vehicles with
                                                                                    adjustments to reflect the loss vehicle
 Reported'` Option(s) added after initial valuation
                                                                                    configuration


VEHICLE HISTORY SUMMARY

 CCC VlNguard®
                               4 Vehicle Market History Information   01/02/2018

 Experian AutoCheck            No Title Problem Found

 Insurance Services            1 Record Found
 Organization/ National
 Insurance Crime Bureau

 National Highway Traffic 2 Recalls
 Safety Administration




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                Page 3 of 15

                                               EXHIBIT A TO COMPLAINT                      Page 3 of 15
        Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 34 of 83 PageID: 42
                                                                               wne:
      .~2ONE• MARKET VAL~J ATION REP® T                                     I~amr0361950890003


          VEHCLE INFORMATION
VEHICLE EQUIPMENT
                                                                             To the left is the equipment of
Odometer                       110,567                                       the loss vehicle that WAUSAU
                                                                             UNDERWRITERS INSURANCE
Transmission                   Automatic Transmission                        COMPANY provided to CCC.

 Power                         Power Steering
                                                                             °~ Standard This equipment is
                               Power Brakes                                     included in the base configuration of
                                                                                the vehicle at time of purchase.
                               Power Windows

                               Power Locks                                      Additional Equipment that is not
                                                                                Standard but was noted to be on the
                               Power Mirrors
                                                                                loss vehicle.
                               Power Driver Seat                      ~

                               Power Passenger Seat                   ~

                               Power Trunk/Gate Release               ~

 Decor/Convenience             Air Conditioning                       y~

                               Climate Control

                               Tilt Wheel                             .~

                               Cruise Control

                               Rear Defogger                          ~

                               Intermittent Wipers                    ~

                               Console/Storage                        y9

                               Memory Package

                               Keyless Entry                          ~

                               Telescopic Wheel

                               Message Center                         ~

                               Home Link

                               Remote Starter                         ('

                               Wood Interior Trim                     [J

Seating                        Bucket Seats                           ~

                               Reclining/Lounge Seats                 ~

                               Leather Seats                          ~

                               Heated Seats                           ~

                               Ventilated Seats                       [~

Radio                          AM Radio                               r¢

                               FM Radio                               v/
                               Stereo                                 ~,►


© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                        Page 4 of 15
                                              EXHIBIT A TO COMPLAINT                Page 4 of 15
          Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 35 of 83 PageID: 43
    ~ ~                      R                                                           ~   Owner: Salit Auto Sales
~    '° °   -~i ~ !                l •t~          °   = Uj;.   1,     i ci;    ~`   ~'
                                                                                             Claim: 036925089-0003




            1/ EHlCLE INFVRMATION
 VEHICLE EQUIPMENT

                                 Search/Seek                             ~

                                 CD Player

                                 Steering Wheel Touch Controls           ~

                                 Auxiliary Audio Connection              ~

                                 Premium Radio                           ~t

                                 Satellite Radio                         e~

                                 CD Changer/Stacker                      [Q

 Wheels                          Aluminum/Alloy Wheels                   ~

 Safety/Brakes                   Air Bag (Driver Only)

                                 Passenger Air Bag                       ~

                                 Anti-lock Brakes (4)

                                 4-wheel Disc Brakes                    ~

                                 Front Side Impact Air Bags             ~

                                 Head/Curtain Air Bags

                                 Parking Sensors                         (~

                                 Communications System                    +

                                 Hands Free                             ~

                                 Xenon Headlamps                        ~

                                 Alarm                                   ,,►

                                 Traction Control                       ~yl

                                 Stability Control                      r/

 Exterior/Pa i nt/G lass         Dual Mirrors

                                 Heated Mirrors

                                 Tinted Glass

                                 Fog Lamps                              ~

                                 Headlamp Washers

                                 Clearcoat Paint                        [)

                                 Metallic Paint                          ~)




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                    Page 5 of 15
                                                  EXHIBIT A TO COMPLAINT                          Page 5 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 36 of 83 PageID: 44

C'~ ~t~NE. NIARKET VALIJATION REPORT                                                                    I Ow mr0361925089 0003




            VEHiCLE CON®ITION
COMPONENT CONDITION
                                                                                                         WAUSAU UNDERWRITERS
                        Condition              Inspection Notes                          Value Impact    INSURANCE COMPANY uses condition
                                                                                                         inspection guidelines to determine the
INTERIOR
                                                                                                         condition of key components of the loss
Seats                  MAJOR WEAR                                                           -$ 259       vehicle prior to the loss. The guidelines
                                                                                                $0       describe physical characteristics for
Carpets                NORMAL
                                                                                                         these key components, for the condition
                        WEAR
                                                                                                         selected based upon age. Inspection
Dashboard               NORMAL                                                                  $0       Notes reflect observations from the
                        WEAR                                                                             appraiser regarding the loss vehicle's
                                                                                                         condition.
Headliner               NORMAL                                                                  $0
                                                                                                         CCC makes dollar adjustments that
                        WEAR
                                                                                                         reflect the impact the reported condition
EXTERIOR                                                                                                 has on the value of the loss vehicle as
                                                                                                $0       compared to Normal Wear condition.
Sheet Metal            NORMAL
                                                                                                         These dollar adjustments are based
                        WEAR
                                                                                                         upon interviews with dealerships across
Trim                   MAJOR WEAR                                                           -$ 327       the United States.

Paint                   NORMAL                                                                  $0
                        WEAR

Glass                   NORMAL                                                                  $0
                        W EAR

MECHANICAL

Engine                 NORMAL                                                                   $0
                        WEAR

Transmission NORMAL                                                                             $0
                       WEAR

TIRES

Front Tires            NORMAL                  Front Tires: Starting Tread Depth =              $0
                       WEAR                    10/32 Left Front Tire Tread Depth =
                                               6/32 Right Front Tire Tread Depth =
                                               6/32 Percentage of Wear for Front Tires
                                               = 60.0% Condition Rating = Good

Rear Tires             NORMAL                  Rear Tires: Starting Tread Depth =               $0
                        WEAR                   10/32 Left Rear Tire Tread Depth = 6/32
                                               Right Rear Tire Tread Depth = 6/32
                                               Percentage of Wear for RearTires =
                                               60.0% Condition Rating = Good

                                                                   ..
 •   ,..f::'~ , ~•:•~al~~t:rRr   I'a..   t.,   .        .                            .          ~;?::




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                     Page 6 of 15

                                                     EXHIBIT A TO COMPLAINT                                     Page 6 of 15
       Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 37 of 83 PageID: 45

       ~       ~~~° ~A~~ET ~A~°~ATO~~ ~EP®~T                                            ~ ~amr03695089 0003



f~ COMPAFZABLE VEHICLES
 Options                                Loss          Comp 1          Comp 2   Comp 3
                                                                                         Ccmp 1       Updated Date: 01/02/2018
                                       Vehicle
                                                                                         2011 Cadillac Cts Sedan Performance
 Odometer                              110,567        107,852         89,331   61,332    Rwd 6 3.01 Gasoline Sidi
                                                                                         VIN 1 G6DJ5EY3B0110539
 Automatic Transmission
                                                                                         Dealership Salit Auto Sales
 Overdrlve                                 k
                                                                                         Telephone (732) 246-4811
 4 Wheel Drive                             X              X                              Source Autotrader
 Power Steering                                                                          Stock # 0100539
 Power Brakes                                                                            Distance from Edison, NJ
                                                                                         0 Miles - Edison, NJ
 Power Windows
                                                                                        Comp 2       Updated Date: 01/06/2018
 Power Locks
                                                                                        2011 Cadillac Cts Sedan Performance
 Power Mirrors                                                                           Awd 6 3.61 Gasoline Di
 Power Driver Seat                                                                       VIN 1G6DL5ED9B0139910
 Power Passenger Seat                                                                    Dealership Dch Millburn Audi

 Power Trunk/Gate Release                                                                Telephone (973) 210-7711
                                                         ,~             ,~              Source Dealer Ad
 Air Conditioning                          4►
                                                                                        Stock # MDR7371 B
 Climate Control                                                                        Distance from Edison, NJ
 Tilt Wheel                                                                             16 Miles - Maplewood, NJ
 Cruise Control                                                                         Comp 3        Updated Date: 01/16/2018
                                                                                        2011 Cadillac Cts Sedan Performance
 Rear Defogger
                                                         ~r              P       ~,     Awd 6 3.01 Gasoline Sidi
 Intermittent Wipers                      %►
                                                                                        VIN1G6D25EY9B0131781
 Console/Storage                                                                        Dealership Raceway Kia Of Freehold
 Memory Package                                                                         Telephone (732) 462-4422
 Keyless Entry                                                                          Source Truecar
 Telescopic Wheel                                                                       Stock # FP1781
                                                           ®            ~               Distance from Edison, NJ
 Message Center                             ~                                   .>
                                                                                        19 Miles - Freehold, NJ
 Home Link
 Remote Starter                                                                         Comparable vehicles used in the
                                                                                 x      determination of the Base Vehicle Value
 Wood Interior Trim
                                                                                        are not intended to be replacement
 Bucket Seats
                                                                                        vehicles but are reflective of the market
 Reclining/Lounge Seats                                                                 value, and may no longer be available
 Leather Seats                            +o,            e 1p                           for sale.
 Heated Seats                             ~                             `,       ~'     List Price is the sticker price of an
 Ventilated Seats                                                                x      inspected dealer vehicle and the
 AM Radio                                                                               advertised price for the advertised
 FM Radio                                                                               vehicle.

 Stereo                                                                                 Distance is based upon a straight line
 Search/Seek                                                                            between loss and comparable vehicle
 CD Player                                                                              locations.
 Steering Wheel Touch Controls
                                                                                        'The Condition Adjustment sets that
 Auxiliary Audio Connection                                                             comparable vehicle to Normal Wear
 Premium Radlo                                                                          condition, which the loss vehicle is also
 Satellite Radio

© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                      Page 7 of 15

                                                EXHIBIT A TO COMPLAINT                          Page 7 of 15
       Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 38 of 83 PageID: 46
                                                                                                                  it
    ~0E. ~VI
          ~V ARKET VALIJATION REPORT ~ Ow mr03619 5089 0003


O      * COMPARABLE VEHICLES
 Options                                             Loss     Comp 1       Comp 2       Comp 3       compared to in the Vehicle Condition
                                                    VehlCle                                          section.

 CD Changer/Stacker                                                           x            X
 Aluminum/Alloy Wheels
 Electric Glass Roof
 Skyview Roof
 Drivers Side Air Bag
 Passenger Air Bag                                    d         ~'           •~!'         d
 Anti-lock Brakes (4)
 4-wheel Disc Brakes
 Front Side Impact Air Bags
 Head/Curtain Air Bags
 Positraction
 Backup Camera W/ Parking                              X        d            d             x
 Sensors
 Parking Sensors                                                X            x            x
 Communications System                                d         d            d            ~
 Hands Free
 Xenon Headlamps
 Alarm
 Traction Control                                     d         d            d            d
 Stability Control                                                                        d
 Dual Mirrors                                                                             atr'
 Heated Mirrors                                                                           d'
 Tinted Glass                                                                             c;"
 Fog Lamps
 Headlamp Washers
 Clearcoat Paint                                                X             X           x
 Metallic Paint                                                 d             x           +A


 List Price                                                     $ 9,998     $ 12,500     $ 12,895

 Adjustments:
                       Make/Model/Trim                                      - $ 1,675     - $ 875
                       Options                                  - $ 127       - $ 601      - $ 263
                       Mileage                                   - $ 160    - $ 1,528    - $ 3,237
                       Condition'                              - $ 1,243    - $ 1,243    - $ 1,243

                                        .._ .....
  •.         u.    ,        .       ,                                a--          ..,




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                Page 8 of 15
                                                           EXHIBIT A TO COMPLAINT                           Page 8 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 39 of 83 PageID: 47

C'CC
   ...., 90NE. MARKET VALUAT9ON REPORT                                                          I oWm r 0369250890003
                                                                                                         1




  (01 COMPARABLE VEHICLES
  .► !                                                                                           Additional Comparable Vehicles are
 ~~ ADDITIONAL COMPARABLE VEHICLES                                                               in summary format, but are adjusted the
                                                                                                 same as those on the previous page.
                                                                                    Adjusted
                                                                                  Comparable     Comparable vehicles used in the
 Source                            Vehicle                              Price          Value     determination of the Base Vehicle Value
                                                                                                 are not intended to be replacement
 Comp 4
                                                                                                 vehicles but are reflective of the market
 Source: Autotrader                2011 Cadillac Cts Sedan            $ 17,995       $ 10,107    value, and may no longer be available
 Brogan Cadillac Of Totowa         Performance Awd 6 3.61                (List)                  for sale.
 Totowa, NJ                        Gasoline Di
 (973) 590-4014                    Odometer: 45,741                                              List Price is the sticker price of an
 28 Miles From Edison, NJ          VIN: 1G6DM5ED2130134030                                       inspected dealervehicle and the
                                                                                                 advertised price for the advertised
                                   Stock #: U17214B
                                                                                                 vehicle.
                                   Updated Date: 01/19/2018
                                                                                                Distance is based upon a straight line
                                                                                                between loss and comparable vehicle
                                                                                                locations.




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                              Page 9 of 15
                                             EXHIBIT A TO COMPLAINT                                     Page 9 of 15
       Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 40 of 83 PageID: 48
                                                                                                 ne:
     CA, aO~E, MARKET VALUATION                                                  PO T     ~   CClaimr036i9 5 89 0003



l~VALUATION NOTES
This Market Valuation Report has been prepared exclusively for use by WAUSAU                  Regulations concerning vehicle value
UNDERWRITERS INSURANCE COMPANY, and no other person or entity is entitled to                  include New Jersey Administrative
or should rely upon this Market Valuation Report and/or any of its contents. CCC is one       Code 11:3-10.
source of vehicle valuations, and there are other valuation sources available.




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                      Page 10 of 15
                                             EXHIBIT A TO COMPLAINT                               Page 10 of 15
          Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 41 of 83 PageID: 49
                                                                            Owner: Salit Auto Sales
                                                                            Claim: 036925089-0003




 le~
 I        ` VEHICLE HISTORY INFORMATION

 VlNguard®
 VlNguard® Message: VlNguard has decoded this VIN without any errors

     ISO Vehicle History:

     Number of times reported to ISO: 1

     ISO's file number:                          H0269415343

     Loss date:                                  01/21/2018

     Phone:                                     8775287878
     Claim ref:                                  28502771D11D420994
 Vehicle Market History Information:
 This vehicle was reported to CCC on 11/07/2017           Mileage: 107852
 Location: AutoTrader in EDISON, NJ
 This vehicle was reported to CCC on 11/07/2017           Mileage: 107852
 Location: AutoTrader in EDISON, NJ
 This vehicle was reported to CCC on 01/02/2018           Mileage: 107852
 Location: AutoTrader in EDISON, NJ
 This vehicle was reported to CCC on 01/02/2018           Mileage: 107852
 Location: AutoTrader in EDISON, NJ




O
O Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                   Page 11 of 15
                                              EXHIBIT A TO COMPLAINT           Page 11 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 42 of 83 PageID: 50
                                                                                                 Owne:
 ,:~ ~C31VEe MARKET VALIJATION REPORT
~'                                                                                             I OWmr0361925089 0003


all.          .        ,A4 1 a►Il _~s~0lLil3i7:~/=~9[001,
                                                                                                CCC provides WAUSAU UNDERWRITERS
            EXPERIANO AUTOCHECKO VEHICLE HISTORY REPORT
                                                                                                INSURANCE COMPANY information
                                                                                                reported by Experian regarding
 TITLE CHECK                                    RESULTS FOUND                                   the 2011 Cadillac CTS Sedan
                                                                                                (1G6DJ5EY3B0110539). This data is
 Abandoned                               gf'     No Abandoned Record Found                      provided for informational purposes. Unless
 Damaged                                 q       No Damaged Record Found                        otherwise noted in this Valuation Detail,
 Fire Damage                             q       No Fire Damage Record Found                    CCC does not adjust the value of the loss

 Grey Market                                                                                    vehicle based upon this information.
                                         q'      No Grey Market Record Found
 Hail Damage                             w'      No Hail Damage Record Found                    LEGEND :

 Insurance Loss                                                                                     No Event Found
                                                 No Insurance Loss Record Found
                                                                                                ~ Event Found
 Junk                                            No Junk Record Found
                                                                                                ~] Information Needed
 Rebuilt                                 ~,~9    No Rebuilt Record Found
 Salvage                                                                                        TITLE CHECK
                                         d       No Salvage Record Found
                                                                                                T1-Ile, VtSpiIC.;E.E CHECKS OUT
 EVENT CHECK                                    RESULTS FOUND                                   AutoCheck's result for this loss vehicle

 NHTSA Crash Test Vehicle                                                                       show no significant title events. When
                                                 No NHTSA Crash Test Vehicle Record Found
                                                                                                found, events often indicate automotive
 Frame Dama9 e                           ~       No Frame Damage Record Found                   damage or warnings associated with the
 Major Damage Incident                   t!'     No Major Damage Incident Record Found          vehicle.
 Manufacturer Buyback/Lemon                      No Manufacturer Buyback/Lemon Record Found     EVENT CHECK
 Odometer Problem                                No Odometer Problem Record Found               i rlir; ti: B {Ict..E c;HEc;t<s (.)!..!T
 Recycled                                        No Recycled Record Found                       Autocheck's result for this loss vehicle
 Water Damage                                                                                   show no historical events that indicate
                                                 No Water Damage Record Found
                                                                                                a significant automotive problem. These
 Salva 9e AUctlon                        +1      No Salvage Auction Record Found
                                                                                                problems can indicate past previous

 VEHICLE INFORMATION                            RESULTS FOUND                                   cardamage ,theft,orothersfgnificant
                                                                                                problems.
 Accident                                V       No Accident Record Found
                                                                                                VEHICLE INFORMATION
 Corrected Title                         3       No Corrected Title Record Found
                                                                                                INFcsRMATION Fnt:ND
 Driver Education                        tP      No Driver Education Record Found               AutoCheck found additional information
 Fire Damage Incident                    SS'     No Fire Damage Incident Record Found           on this vehicle. These records will provide
 Lease                                           Lease Record Found                             more history for this loss vehicle

 Lien                                    d       No Lien Record Found                           ODOMETER CHECK

 Livery Use                                      No Livery Use Record Found                           VEI il':; Lr: CHECKS OItT
 Government Use                          V'      No Government Use Record Found                 Autocheck's result for this loss vehicle
                                                                                                show no indication of odometer rollback
 Police Use                              e~      No PoliCe Use Record Found
                                                                                                or tampering was found. AutoCheck
 Fleet                                           No Fleet Record Found                          determines odometer rollbacks by
 Rental                                          Rental Record Found                            searching for records that indicate
 Fleet and/or Rental                                                                            odometer readings less than a previously
                                                 Fleet and/or Rental Record Found
                                                                                                reported value. Other odometer events
 Repossessed                                     No Repossessed Record Found
                                                                                                can report events of tampering, or possible
Taxl use                                         No Taxi use Record Found                       odometer breakage.
Theft                                    d'      No Theft Record Found
 Fleet and/or Lease                      ID      Fleet and/or Lease Record Found
 Emissions Safety Inspection             V       No Emissions Safety Inspection Record Found
 Duplicate Title                         V       No Duplicate Title Record Found

© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                        Page 12 of 15
                                                EXHIBIT A TO COMPLAINT                                Page 12 of 15
       Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 43 of 83 PageID: 51

       ~~lVEe MARKET VALIJATION REP® T                                                        I Ow~r036
                                                                                                       19 5089 0003
                                                              z . ~       ~ ~
        IMrI► ~r        ~~            t               ~ ~




  ~ FULL HISTORY REPORT RUN DQ►TE: 02/21/2018

  Below are the historical events for this vehicle listed in chronological order,


EVENT              RESULTS                   ODOMETER          DATA                  EVENT
DATE               FOUND                        READING        SOURCE                DETAIL


08/04/2010         OH                                     5    Motor Vehicle Dept.   TITLE
08/04/2010         OH                                          Motor Vehicle Dept.   RENTAL
08/04/2010         OH                                          Motor Vehicle Dept.   TITLED OR REGISTERED
                                                                                     AS A RENTAL VEHICLE,
                                                                                     OR PART OF A RENTAL
                                                                                     FLEET
08/11/2010         COLUMBUS, OH                                Motor Vehicle Dept.   REGISTRATION EVENT/
                                                                                     RENEWAL
08/11/2010         COLUMBUS, OH                                Motor Vehicle Dept.   TITLED OR REGISTERED
                                                                                     AS A RENTAL VEHICLE,
                                                                                     OR PART OF A RENTAL
                                                                                     FLEET
09/06/2011         COLUMBUS, OH                                Motor Vehicle Dept.   REGISTRATION EVENT/
                                                                                     RENEWAL
09/06/2011         COLUMBUS, OH                                Motor Vehicle Dept.   TITLED OR REGISTERED
                                                                                     AS A RENTAL VEHICLE,
                                                                                     OR PART OF A RENTAL
                                                                                     FLEET
09/21/2011         OH                                27488     Auto Auction          REPORTED AT AUTO
                                                                                     AUCTION
10/10/2011         OH                                27488     Auto Auction          AUCTION ANNOUNCED
                                                                                     AS FLEET/LEASE
10/19/2011         PALMYRA, NJ                       27488     Motor Vehicle Dept.   TITLE
10/21/2011         PALMYRA, NJ                       27489     Dealer Service        BRAKES SERVICED
10/21/2011         PALMYRA, NJ                                 Dealer Service        LUBE, OIL AND/OR
                                                                                     FILTER CHANGED
10/21/2011         PALMYRA, NJ                                 Dealer Service        VEHICLE SERVICED
10/24/2011         PALMYRA, NJ                       27494     Dealer Service        VEHICLE SERVICED
11/16/2011         MANTUA, NJ                        27509     Motor Vehicle Dept.   TITLE (Lien Reported)
11/30/2011         MANTUA, NJ                                  Motor Vehicle Dept.   REGISTRATION EVENT/
                                                                                     RENEWAL
10/05/2013         MANTUA, NJ                                  Motor Vehicle Dept.   REGISTRATION EVENT/
                                                                                     RENEWAL
07/07/2014         PALMYRA, NJ                       53572     Dealer Service        VEHICLE SERVICED
07/09/2014         PALMYRA, NJ                                 Dealer Service        BATTERY SERVICED OR
                                                                                     REPLACED
07/09/2014         PALMYRA, NJ                                 Dealer Service        LUBE, OIL AND/OR
                                                                                     FILTER CHANGED
07/16/2014         PALMYRA, NJ                       53572     Motor Vehicle Dept.   TITLE



© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                   Page 13 of 15
                                              EXHIBIT A TO COMPLAINT                               Page 13 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 44 of 83 PageID: 52

CCC/20NE. MARKET VALIJATI®N REPORT                                                                                               I   Ow mr03619 5089 0003



SUPPLEMENTAL I FOR ATION
EVENT             RESULTS                               ODOMETER              DATA                                 EVENT
DATE              FOUND                                  READING              SOURCE                               DETAIL

07/29/2014        WATERFORD                                      53603        Motor Vehicle Dept.                  TITLE (Lien Reported)
                  WORKS, NJ
08/18/2014        WATERFORD                                                   Motor Vehicle Dept.      REGISTRATION EVENT/
                  WORKS, NJ                                                                            RENEWAL
03/06/2015        WATERFORD                                                   Motor Vehicle Dept.      REGISTRATION EVENT/
                  WORKS, NJ                                                                            RENEWAL
08/01/2015                                                                    Independent Repair CenterVEHICLE SERVICED
05/06/2016        WATERFORD                                                   Motor Vehicle Dept.      REGISTRATION EVENT/
                  WORKS, NJ                                                                            RENEWAL
11/05/2016                                                       93378        Independent Repair CenterVEHICLE SERVICED
04/07/2017        WATERFORD                                                   Motor Vehicle Dept.      REGISTRATION EVENT/
                  WORKS, NJ                                                                            RENEWAL
09/03/2017        CHERRY HILL, NJ                                             Motor Vehicle Dept.      REGISTRATION EVENT/
                                                                                                       RENEWAL
10/23/2017        PALMYRA, NJ                                  107833         Motor Vehicle Dept.      TITLE
10/30/2017        EASTERN                                      107846         Auto Auction             REPORTED AT AUTO
                  REGION,                                                                              AUCTION AS DEALER
                                                                                                       VEHICLE
10/31/2017        EASTERN                                      107846         Auto Auction             REPORTED AT AUTO
                  REGION,                                                                              AUCTION
11/13/2017        EDISON, NJ                                   107846         Motor Vehicle Dept.      TITLE

AUTOCHECK TERMS AND CONDITIONS:


Experian's Reports are compiled from multiple sources. It is not always possible for Experian to obtain complete discrepancy information on all vehicles; therefore, there may
be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicle's Report. Experian searches data from additional sources
where possible, but all discrepancies may not be reflected on the Report.


These Reports are based on information supplied to Experian by external sources believed to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE REGARDING THIS REPORT.


YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.


Experian shall not be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable
control of Experian, including, without limitation, "acts of God", terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,
supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or communication failures or delays, fire, earthquakes, flood,
epidemics, riols and strikes.


These terms and the relationship between you and Experian shall be governed by the laws of the State of Illinois (USA) without regard to its conflict of law provisions. You and
Experian agree to submit to the personal and exclusive jurisdiction of the courts located wilhin the county of Cook, Illinois.




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                                                  Page 14 of 15

                                                        EXHIBIT A TO COMPLAINT                                                          Page 14 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 45 of 83 PageID: 53

                    JE, MARKET VALIJATI®N REP®RT                                             I CClaimr0369 5089 0003

           ~~•~       ~         ~ ~: ~                S~~ ~ ~ ' ;~~~:I

 4=4~                                                                                        The National Highway Traffic Safety
~        NHTSA VEHICLE RECALL                                                                Administration has issued 2 safety related
                                                                                             recall notices that may apply to the above
                                                                                             valued vehicle.
NHTSA Campaign ID : 14V394000
Mfg's Report Date : JUL 02, 2014
Potential Number Of Units Affected : 554,328
Summary : This defect can affect the safe operation of the airbag system. Until this
recall is performed, customers should remove all items from their key rings, leaving only
the ignition key. The key fob (if applicable), should also be removed from the key ring.
General Motors LLC (GM) notified the agency on July 2, 2014 that they are recalling
554,328 model year 2003-2014 Cadillac CTS vehicles manufactured August 16, 2001,
to April 28, 2014, and 2004-2006 Cadillac SRX vehicles manufactured March 20, 2003,
to August 11, 2006. In these models, the weight on the key ring and/or road conditions
or some other jarring event may cause the ignition switch to move out of the run position,
turning off the engine.
Consequence : If the key is not in the run position, the air bags may not deploy if the
vehicle is involved in a crash, increasing the risk of injury.

Remedy : GM will notify owners, and dealers will provide two replacement key rings, and
vehicles with slotted keys will receive key inserts, free of charge. The manufacturer has
not yet provided a notification schedule. Owners may contact Cadillac customer service at
1-800-458-8006. GM's number for this recall is 14172.
Notes : Owners may also contact the National Highway Traffic Safety Administration
Vehicle Safety Hotline at 1-888-327-4236 (TTY 1-800-424-9153), or go to
www.safercar.gov.




NHTSA Campaign ID : 14V341000

Mfg's Report Date : JUN 19, 2014

Potential Number Of Units Affected : 16,932

Summary : General Motors LLC (GM) is recalling certain model year 2011 Cadillac
CTS vehicles manufactured October 18, 2010, to June 2, 2011. In the affected vehicles,
vibrations from the drive shaft may cause the vehicle's roll over sensor to command the
roof rail air bags to deploy.
Consequence : If the roof rail air bags deploy unexpectedly, there is an increased risk of
crash and injury to the occupants.
Remedy : GM will notify owners, and dealers will replace the rear drive shaft assembly,
free of charge. The manufacturer has not yet provided a notification schedule. Owners
may contact Cadillac customer service at 1-800-458-8006. GM's number for this recall is
14233.




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                        Page 15 of 15

                                              EXHIBIT A TO COMPLAINT                               Page 15 of 15
      Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 46 of 83 PageID: 54

2/26/2018                            CARFAX Vehicle History Report for this 2011 CADILLAC CTS PERFORMANCE COLLECT: 1G6DL5ED9B0139910


           This CARFAX Vehicle History Report provided free of charge by:

                                                ; Salit Auto Sales
                                        —,         1855 Woodbridge Ave
                                                   Edison, NJ 08817
                                                   732-246-4811
                       1




    Vehicle Information:
                                                                                            No accidents reported to CARFAX
    2011 CADILLAC CTS PERFORMANCE
    COLLECT
                                                                              -~
    VIN:1G6DL5ED9B0139910                                                       .~-
    SEDAN 4 DR                                                                              Other damage reported
    3.61- V6 F DOHC 24V
    GASOLINE
    ALL WHEEL DRIVE
                                                                                            2 Previous owners
    Standard Equipment I Safety.Options                                        tl'


    CARFAX Report Provided By:
                                                                                            17 Service history records
    Salit Auto Sales
    1855 Woodbridge Ave
    Edison, NJ 08817
    732-246-4811                                                             ~              Types of owners: Rental, Personal
    www.salitautosales.com
                                                                             fp' 89,331 Last reported odometer
~                                                                            -
                                                                             7„:s          reading


This CARFAX Vehicle History Report is based only on information supplied to CARFAX and available as of 2/26/18 at 10:00:47 AM
(EST). Other information about this vehicle, including problems, may not have been reported to CARFAX. Use this report as one
important tool, along with a vehicle inspection and test drive, to make a better decision about your next used car.


                                              )wnership Histary                                                                        ~ ow:wr 1             Owner 2
~I i 4,. n:;rr;ner o~ o:vr:ers is f sbmatsd

~ Year purchased                                                                                                                 '        2011               2014

~ Type of owner                                                                                                                  i        Rental           Personal
              _ .... .. .   -
~ Estimated length of owners hip                                                                                                       3 yrs. 3 mo.       3 yrs. 1 mo.
             _  .  ..   . ... _        w
~ Owned in the following stat es/provinces                                                                                             See Details         New York
                                   _ .   ,.. .,.                      .
 ~ Estimated miles driven per year                                                                                                      9,544/yr           17,026/yr

    Last reported odometer rea ding                                                                                              ~     33,096               89,331
L                                                 . .                                                     ,.. .   .   .~......       ,~


                                             ~I~OC'. Ht:a$~7r~                                                                         ~ Owner 1          w Owner 2
i ~®®~~
    C;API",iX c;u<;.:ar~ir ,;+_; :i',ea inR>rmation':n Ihis s::c:tion                                                            ~
                                                                                                                                 i
                                                                                                                                       Guaranteed         Guaranteed
    Salvage I Junk ~ Rebuilt I Fire I Flood I Hail I Lemon
~                                                                                                                                      No Problem     ~   No Problem

                                                                                                                                       Guaranteed         Guaranteed
    Not Actual Mileage I Exceeds Mechanical Limits
                                                                                                                                       No Problem     ~   No Problem


                           GUARANTEED - None of these major title problems were reported by a state Department of Motor Vehicles
                           (DMV). If you find that any of these title problems were reported by a DMV and not included in this report,
                           CARFAX will buy this vehicle back.Register I View Terms I View Certificate
~_•,-R,_.-,.,:..~._._=_---.::....—~.-.,. ~       ~_::-::.:._7..._..,.,..-.._......._...-_,_.w.,._    ___..~x-..._s_ =-:-
                                                                                                                      _~-.~.,t._.=--          -_~.~~.~~=.:~:~-~~

https:IA&,ww.carfaxonline.com/api/report?vin=lg6dl5ed9bOl39910                                                                                                           1/6


                                                                    EXHIBIT B TO COMPLAINT                                                                Page 1 of 6
      Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 47 of 83 PageID: 55

2/26/2018                       CARFAX Vehicle History Report for this 2011 CADILLAC CTS PERFORMANCE COLLECT: 1 G6DL5ED9B0139910


                                    Additional His4oay                                                          }~~ Owner I               Owner 2
     Nn.. .-.II <;iaade; .. ,,.:>sues are reported Lo CARFAX

     Total Loss                                                                                                  No Issues                No Issues
 {    No total loss reported to CARFAX.                                                                       ~ Reported                  Reported

     Structural Damage                                                                                           No Issues                No Issues
      No structural damage reported to CARFAX.                                                                ~ Reported                  Reported
 ~
     Airbag Deployment                                                                                            No Issues               No Issues
      No airbag deployment reported to CARFAX.                                                                ~ Reported                  Reported

 ~ Odometer Check                                                                                             ~ No Issues                 No Issues
 ~    No indication of an odometer rollback.                                                                  ~ Indicated                 Indicated
                   _._.. -.-_...._w.. _.. ...~.....              _..
     Accident / Damage                                                                                    ;      No Issues           ;    Damage
 j    Damage reported on 01/07/2016.                                                                          ~ Reported            4p    Reported

     Manufacturer Recall
                                                                                                                   No Recalls             No Recalls
      No open recalls reported to CARFAX. Check for open recalls on GM vehicles at                                 Reported               Reported
 ~    recalls.gm.com.
                                      `
     Basic Warranty                                                                                       ~        Warranty     ~        Warranty
      Original warranty estimated to have expired.                                                                 Expired               Expired




                                    Detailed History                                                                                            Gii3 Wj''' ~

      ~ ~alttler Y                           Date:             M!leage:      Source:                Comments:
      P:.uChased: 2011
      ;}f,F:      f,enta!                    Original                        OnStar                 Vehicle equipped with OnStar
      °.'Aere:    11 cr:.Icrscry,
                                             Equipment
                  aennsy!vania, New                                                                 Get 3 free months of premium OnStar with
                   Yor!C                                                                            Automatic Crash Response, Roadside
      Est.         9 `~',4/yr                                                                       Assistance and Remote Door Unlock by
      rni!es/1'ezr:                                                                                 pressing the blue OnStar button Learn more
      Esi. ier,qth 3/iS; ii -                02/10/2011                200   Gold Coast Cadillac-   Vehicle offered for sa!e
      o:yncd:      o; 24;14                                                  Hummer Saab
                   (3 vrs. 3 mo.)                                            Oakhurst, NJ
      Low mi!eage!                                                           732-695-1400
      This owner drove                                                       goldcoastcadillac.co
                                IkA
      less than the                   _                                      m
      industry average          9~           02/11/2011                      Gold Coast Cadillac    Pre-delivery inspection completed
      of 15,000 mi!es                   *                                    Oakhurst, NJ           Maintenance inspection completed
      per year.                 QAR ~                                        732-695-1400           Vehicle washed/detai!ed
                                FOX, ~                                       goldcoastcadillac.co
                                                                             m
                                            I 02/26/2011               250   Gold Coast Cadillac    Vehicle sold
                                                                             Oakhurst, NJ
                                                                             732-695-1400
                                                                             go!dcoastcadillac.co
                                                                             m
                                            03/18/2011                       New Jersey             Title issued or updated
                                                                             Motor Vehicle Dept.    Registration issued or renewed
                                                                             Oakhurst, NJ           First owner reported
                                                                             Title                  Loan or lien reported
                                                                             #RV20110770792         Titled or registered as rental
                                                                                                    vehicle
                                                                                                    Vehicle co!or noted as Black
                                            04/25/2011                       New Jersey             Title issued or updated
                                                                             Motor Vehicle Dept.    Duplicate title issued
                                                                             Oshkosh, WI            Vehicle co!or noted as Black
                                                                             Title
                                                                             #DC20111150021
                                            05/09/2011                       New Jersey             Title issued or updated
                                                                             Motor Vehicle Dept.    Duplicate title issued
                                                                             Oshkosh, WI            Vehicle color noted as Black

https://www.carfaxonline.com/api/report?vin=lg6dl5ed9bOl39910                                                                                                  2/6



                                                     EXHIBIT B TO COMPLAINT                                                              Page 2 of 6
    Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 48 of 83 PageID: 56

2/26/2018                 CARFAX \ ehicle History Report for this 2011 CADILLAC CTS PERFORMANCE COLLECT: 1 G6DL5ED9B0139910
                                                                Title
                                                                #DA20111290687
                                     08/20/2011                 Gold Coast Cadillac     Tires rotated
                                                                Oakhurst, NJ            Oil and filter changed
                                                                732-695-1400            Engine/powertrain computer/module
                                                                goldcoastcadillac.co    reprogrammed
                                                                m
                                     03/05/2012       10,294    Gold Coast Cadillac     Oil and filter changed
                                                                Oakhurst, NJ            Maintenance reminder reset
                                                                732-695-1400            Tires rotated
                                                                goldcoastcadillac.co    Brakes checked
                                                                m
                                     09/06/2012       14,956    Gold Coast Cadillac     Tires rotated
                                                                Oakhurst, NJ            Oil and filter changed
                                                                732-695-1400            Maintenance reminder reset
                                                                goldcoastcadillac.co    Window regulator(s) replaced
                                                                m                       Body electrical system checked
                                     10/18/2012       16,143    Gold Coast Cadillac     Engine/powertrain computer/module checked
                                                                Oakhurst, NJ
                                                                732-695-1400
                                                                goldcoastcadillac.co
                                                                m
                                     02/26/2013       18,967    Gold Coast Cadillac     Lower control arm(s) replaced
                                                                Oakhurst, NJ            Oil and filter changed
                                                                732-695-1400            Maintenance reminder reset
                                                                goldcoastcadillac.co    Tires rotated
                                                                m                       Steering/suspension checked
                                                                                        Accessories repaired/replaced
                                     03/02/2013                 New Jersey              Registration issued or renewed
                                                                Motor Vehicle Dept.     Vehicle color noted as Black
                                                                Oakhurst, NJ
                                     08/13/2013                 Gold Coast Cadillac     Fluids checked
                                                                Oakhurst, NJ            Oil and filter changed
                                                                732-695-1400            Maintenance reminder reset
                                                                goldcoastcadillac.co    Tire condition and pressure checked
                                                                m                       Tires rotated
                                                       _..
                                     12/23/2013                 Gold Coast Cadillac     Splash shield replaced/repaired
                                                                Oakhurst, NJ            Exterior trim repaired
                                                                732-695-1400            Exterior trim checked
                                                                goldcoastcadillac.co
                                                                m
                                     01/20/2014                 Gold Coast Cadillac    Tire condition and pressure checked
                                                                Oakhurst, NJ           Tires rotated
                                                                732-695-1400           Throttle body cleaned/serviced
                                                                goldcoastcadillac.co   Cabin air filter replaced/cleaned
                                                                m                      Fluids checked
                                                                                       Oil and filter changed
                                                                                       Maintenance reminder reset
                                                                                       Body electrical system checked
                                                                                       Exterior trim checked
                                     06/03/2014                 Gold Coast Cadillac    Vehicle serviced
                                                                Oakhurst, NJ
                                                                732-695-1400
                                                                goldcoastcadillac.co
                                                                m
                                     06/24/2014       31,221 Auto Auction              Vehicle sold at auction

                                                                                                            Millions of used vehicles
                                                                                                            are bought and sold at
                                                                                                            auction every year.


                                                                                            A-
                                                                                              4

                                     07/08/2014       31,231 Dealer Inventory          Vehicle offered for sale
                                     07/09/2014                 Pennsylvania         Title issued or updated
                                                                Motor Vehicle Dept.  Dealer took title of this vehicle
                                                                Langhorne, PA        while it was in inventory
                                                                Title #7353000301 RE

https://www.carfaxonline.com/api/report?vin=lg6dl5ed9bOl39910                                                                           3/6



                                            EXHIBIT B TO COMPLAINT                                                        Page3of6
   Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 49 of 83 PageID: 57

2/26/2018                   CARFAX Vehicle History Report for lhis 2011 CADILLAC CTS PERFORMANCE COLLECT: 1 G6DL5ED9130139911
                                      07/18/2014        31,232       Inspection Station           Passed emissions inspection

                                      07/29/2014        31,233       Reedman -Toll Auto           Vehicle offered for sale
                                                                     World
                                                                     Langhorne, PA
                                                                     215-757-4961
                                                                     reedman.com
                                      09/08/2014        31,320       Reedman -Toll Auto           Vehicle sold
                                                                     World
                                                                     Langhorne, PA
                                                                     215-757-4961
                                                                     reedman.com
                                      09/19/2014                     New York                     Registration issued or renewed
                                                                     Motor Vehicle Dept.          Passed safety inspection
                                                                     Florida, NY
                                      09/30/2014                         Pepe Cadillac            Maintenance inspection completed
                                                                        White Plains, NY          Vehicle washed/detailed
                                                                        914-378-3444              Driveshaft replaced
                                                                         pepecadillac.com
                                       _ ._.... _.     . .... .._ . , ._ ..__ . .             .               .
                                      09/30/2014         33,096 New York                          Passed safety inspection
                                                                         Inspection Station       Passed emissions inspection

                                                                                                  View what was inspected


   ;~Qwner 2                          Date:          Mileage:        Source:                      Comments:
   !-urcha. :d:          2014
   T.pe:                 Personal     11/04/2014                     New York                     Title issued or updated
   v'•Ihere.:            Hew Yor'r.                                  Motor Vehicle Dept.          New owner reported
   Est, rriltr_s/ycar:   17,026/yr                                   Florida, NY                  Loan or lien reported
   Est. lengt,fi own~:   11;'=r/14-   11/28/2014       36,711        Pepe Cadillac                Maintenance inspection completed
                         12130117                                    White Plains, NY             Vehicle washed/detailed
                         !3 Yr`• t•                                  914-378-3444                 Fourwheel alignment performed
                                                                     pepecadillac.com             Four tires balanced
                                                                                                  Tires rotated
                                                                                                  Steering shaft replaced/repaired
                                                                           .                                             .
                                      12/22/2014       38,210        Pepe Cadillac                Maintenance inspection completed
                                                                     White Plains, NY             Vehicle washed/detailed
                                                                     914-378-3444                 Radio/sound system repaired
                                                                     pepecadillac.com
                                      01/15/2015       39,444        Pepe Cadillac                Maintenance inspection completed
                                                                     White Plains, NY             Oil and filter changed
                                                                     914-378-3444                 Tires rotated
                                                                     pepecadillac.com             Vehicle washed/detailed
                                      02/03/2015       40,606        Cadillac of Mahwah   Alignment performed
                                                                     Mahwah, NJ           Steering/suspension checked
                                                                     201-579-6500         Emissions inspection performed
                                                                     cadillacofmahwah.com
                                      10/14/2015       54,712        New York                     Passed safety inspection
                                                                     Inspection Station           Passed emissions inspection

                                                                                                  View what was inspected
                                      01/07/2016                     Damage Report                Damage reported
                                                                                                  Damage to front
                                                                                                  Damage to left front
                                                                                                  Damage to left rear
                                                                                                  Damage to left side
                                                                                                  Damage to right front
                                                                                                  Damage to right rear
                                                                                                  Damage to right side
                                                                                                  Damage to rear

                                                                 ,                   Not all damage is caused by an accident. Get the car
                                                                                     inspected before you buy. Learn more
                                                                    ~
                                                                 "•~~,~+*='e
                                                                     ClAR,
                                                                ~ ~!(. 4
                                      08/30/2016                     New York                     Registration issued or renewed
                                                                     Motor Vehicle Dept.          Titled or registered as

https://www.carfaxonline.com/api/report?vin=1 g6d15ed9b0139910                                                                                   4/6



                                              EXHIBIT B TO COMPLAINT                                                               Page 4 of 6
    Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 50 of 83 PageID: 58

2/26/2018                 CARFAX Vehicle History Report for this 2011 CADILLAC CTS PERFORMANCE COLLECT: 1G6DL5ED9B0139910
                                                                 Florida, NY              personal vehicle
                                                                                          Passed safety inspection
                                      11/02/2016        66,852   New York                 Passed safety inspection
                                                                 Inspection Station       Passed emissions inspection

                                                                                          View what was inspected
                                      12/09/2016        68,480   Inspection Co.           Inspection performed
                                                                 New York
                                      12/30/2017        89,331   Dealer Inventory         Vehicle offered for sale


                                      01/09/2018                 DCH Millburn Audi        Nitrogen fill tires
                                                                 Maplewood, NJ            Vehicle washed/detailed
                                                                 973-762-8500
                                                                 dchmillburnaudi.com
                                      02/06/2018                 DCH Millburn Audi        Vehicle serviced
                                                                 Maplewood, NJ
                                                                 973-762-8500
                                                                 dchmillburnaudi.com




  Have Questions? Consumers, please visit our Help Center at www.carfax.com. Dealers or Subscribers, please visit our Help Center at
                                                      www.carfaxonline.com.



                              G9ossary                                                                                      JI{;: i'E.ItI:;E'I:~.'y


   Damage Indicator
   Damage can be a result of many different types of events. Examples include contact with objects (other cars, trees, traffic signs, road
   debris, etc), vandalism, or weather-related events. Not every damage event is reported to CARFAX. As details about the damage
   event become available, those additional details are added to the CARFAX Vehicle History Report. CARFAX recommends that you
   have this vehicle inspected by a qualified mechanic.

        . This CARFAX Vehicle History Report is based only on information supplied to CARFAX and available as of 2/26/18 at
           10:00:47 AM (EST). Other information about this vehicle, including problems, may not have been reported to
           CARFAX. Use this report as one important tool, along with a vehicle inspection and test drive, to make a better
           decision about your next used car.


   First Owner
   When the first owner(s) obtains a title from a Department of Motor Vehicles as proof of ownership.

   New Owner Reported
   When a vehicle is sold to a new owner, the Title must be transferred to the new owner(s) at a Department of Motor Vehicles.

   Ownership History
   CARFAX defines an owner as an individual or business that possesses and uses a vehicle. Not all title transactions represent
   changes in ownership. To provide estimated number of owners, CARFAX proprietary technology analyzes all the events in a vehicle
   history. Estimated ownership is available for vehicles manufactured after 1991 and titled solely in the US including Puerto Rico.
   Dealers sometimes opt to take ownership of a vehicle and are required to in the following states: Maine, Massachusetts, New Jersey,
   Ohio, Oklahoma, Pennsylvania and South Dakota. Please consider this as you review a vehicle's estimated ownership history.

   Rental
   Vehicle was registered by a rental agency.

   Title Issued
   A state issues a title to provide a vehicle owner with proof of ownership. Each title has a unique number. Each title or registration
   record on a CARFAX report does not necessarily indicate a change in ownership. In Canada, a registration and bill of sale are used
   as proof of ownership.




Follow Us: In facebook.com/CARFAX ~@CarfaxReports .a
                                                   '~
                                                   ~ CARFAX on Google+

CARFAX DEPENDS ON ITS SOURCES FOR THE ACCURACY AND RELIABILITY OF ITS INFORMATION. THEREFORE, NO
RESPONSIBILITY IS ASSUMED BY CARFAX OR ITS AGENTS FOR ERRORS OR OMISSIONS IN THIS REPORT. CARFAX
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. CARFAX@
© 2018 CARFAX, Inc., a unit of IHS Inc. AII rights reserved.
Covered by United States Patent Nos. 7,113,853; 7,778,841; 7,596,512, 8,600,823; 8,595,079; 8,606,648; 7,505,838.
2/26/18 10:00:47 AM (EST)



https://www.carfaxonline.com/api/report?vin=lg6dl5ed9bOl39910                                                                                         5/6



                                                EXHIBIT B TO COMPLAINT                                                     Page 5 of 6
    Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 51 of 83 PageID: 59

2/26/2018                 CARFAX Vehicle History Report for this 2011 CADILLAC CTS PERFORMANCE COLLECT: 1G6DL5ED9B0139910


   I have reviewed and received a copy of the CARFAX Vehicle History Report for this 2011 CADILLAC CTS
   vehicle (VIN: 1G6DL5ED9B0139910), which is based on information supplied to CARFAX and available as of
   2/26/18 at 10:00 AM (EST).




    Customer Signature                                    Date   Dealer Signature                              Date




https://www.carfaxonline.com/api/report?vin=lg6dl5ed9bOl 39910                                                              6/6



                                             EXHIBIT B TO COMPLAINT                                        Page 6 of 6
    Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 52 of 83 PageID: 60

2/26/2018                                                                        CARFAX Vehicle History Report for this 2011 CADILLAC CTS: 1 G6D25EY9B0131781


           This CARFAX Vehicle History Report provided free of charge by:

                                                                     Salit Auto Sales
                                                           a
                                                                     1855 Woodbridge Ave
                                                                     Edison, NJ 08817
                                                                     732-246-4811
                              "!~~~~~
                               ~~~~~'*''                                                                                                                               S 'KiOVI ME TJ-IE CAR FAX


                                                     +4`—~                                                                                                                        f',~                                .~         -,t ...
          ul~}`•~`~'f,t.;x~ '*~.r'~`--Y4 -,,G~J'~ -{~'                                                                    ,.            t      ~          . , i5-. 3•'•r ^ ~'~G~.




   Vehicle Information:                                                                                                                                                                                                                    1
   2011 CADILLAC CTS                                                                              ~                No accidents reported to CARFAX                                                                                         ~
   VIN:1G6D25EY9B0131781
   SEDAN 4 DR
~ 3.OL V6 F DOHC 24V                                                                                               No other damage reported to CARFAX
   GASOLINE                                                                                       rIl
   REAR WHEEL DRIVE                                                                                                                                                                                                                   ~
   Standard E uiP.
i .............................9.. ment I.............Y
                                         Safet O        . P.tions
                                                              ..                                                  3 Previous owners

~ CARFAX Report Provided By:                                                                      ~ ~                                                                                                     ~
 Salit Auto Sales
                                                                                                                  10 Service history records
 1855 Woodbridge Ave                                                                                  ob
  Edison, NJ 08817
 732-246-4811                                                                                     ~~,             Types of owners: Personal lease,
 www.salitautosales.com                                                                                           Personal                                                                           ~                                ~
                                                                                                                                                                                                         ^AR

                                                                                                                                Last reported odometer
                                                                                                  ~               61,339                                                                                 Fox
                                                                                                  Iiia?73lJ                     reading
                                                                                                                                                                                                                                  }
                                                                                                                                                                                                                      - ~   t''J t' t){~,-•" l-
              ...   .              .. .   .   .     . ..       .. .. ...               ...    .               .                               ..       s                                                                                .
                                                                                                                                                                            ws               .           ~~du                   _•

This CARFAX Vehicle History Report is based only on information supplied to CARFAX and available as of 2/26/18 at 10:01:12 AM
(EST). Other information about this vehicle, including problems, may not have been reported to CARFAX. Use this report as one
important tool, along with a vehicle inspection and test drive, to make a better decision about your next used car.


                                                    )Wf1et`ShiP HistU#"y                                                        ~       ~ ow!ler 1                                Owner 2 ,                                ~ wner 3
          .. .,             ,' cw;~x•r,.; is estn'nated                                                                           ;
                        .      _     .... ...._..              _..         .._     .                              ..       ..                                   .      ..
  Yearpurchased                                                                                                                   ;         2011                ~                 2014                                     2018

  Type of owner                                                                                                                        Personal lease            ~             Personal                                Personal

  Estimated length of ownership                                                                                                   i    2 yrs. 11 mo.                        2 yrs. 8 mo.                               24 days

                                                                                                                                        New York,                     Pennsylvania, New
  Owned in the foliowing states/provinces                                                                                                                                                                             New Jersey
                                                                                                                                  !    Pennsylvania                        Jersey
                                                                                                  . , .       .                   ..                       .                       ..
~ Estimated miles driven per year                                                                                                 i      10,445/yr                        10,301/yr                                         ---

  _:.;.reportedodometerreading                                                                                                    ;         30,632                               61,339                                     ---
           ~.......... .                                                                                                         ,'                                   ~.
     ..                                                                                                                                       ~      .,~~:...

  ®~®®~®
      .r:} ;X e;i.rs.r :!ste::.s i" a intormation.!r! ifiis °tect!or!
                                                                                 .i~!DY"~
                                                                                                                                  €                                         ?A Owreer 2                               e~ vviitt~;i .r


                                                                                                                                        Guaranteed                          Guaranteed                                Guaranteed
  Salvage Junk I Rebuilt I Fire I Flood I Hail Lemon
                                                                                                                                        No Problem                          No Problem                                No Problem
                                                                                                                                  i
                                                                                                                                   j     Guaranteed                         Guaranteed                                Guaranteed
  Not Actual Mileage I Exceeds Mechanical Limits
                                                                                                                                         No Problem                         No Problem                                No Problem
        ..    _._                 .                                                                                    __ _... .. .:..... ..... .              .r..                                        a" ..

                                   GUARANTEED - None of these major title problems were reported by a state Department of Motor Vehicles
                                   (DMV). If you find that any of these title problems were reported by a DMV and not included in this report,

                      ~            CARFAX will buy this vehicle back.Register I View Terms View Certificate
  . . . .... ..... ..   ... ~.......... _.........._ _.,_.. .... ..: ..                                                                                 ...... ....-.......-....._...-.-   .. ___.         _...._..         ._
https://www.carfaxonline.com/api/report?vin=lg6d26ey9bOl3l781                                                                                                                                                                                     1/5



                                                                                             EXHIBIT C TO COMPLAINT                                                                                                   Page 1 of 5
    Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 53 of 83 PageID: 61

2/26/2018                                    CARFAX Vehicle History Report for this 2011 CADILLAC CTS: 1 G6D25EY9B0131781



  ®Ej0®j3® Af$d1t1oPic7e Ht5tC+Cy                                            ~          pwner 1    ~     ~ awner 2       ~     ~ Owner 3
                                                                                  9~d
    ot all accidenf.s : i5;ses are reportsd to CAF.FAX                       i

  Total Loss                                                                 `      No Issues      ~     No Issues       ~     No Issues
   No total loss reported to CARFAX.                                                Reported           ~ Reported            ~ Reported
             . -m... .          .....w......_...               _
  Structural Dama e                                                          '    No Issues              No Issues             No Issues
    No structural damage reported to CARFAX.                                 ~~ Reported               ~ Reported            ~ Reported

  Airbag Deployment                                                          !      No Issues            No Issues             No Issues          ,
    No airbag deployment reported to CARFAX.                                        Reported           ~ Reported            ~ Reported
                                                                             ,
  Odometer Check                                                                   No Issues             No Issues             No Issues
    No indication of an odometer rollback.                                   ;~ Indicated              ~ Indicated           ~ Indicated

  Accident / Damage                                                          (      No Issues              No Issues           No Issues
    No accidents or damage reported to CARFAX.                                      Reported               Reported          ~ Reported

  Manufacturer Recall                                                        !
                                                                                    No Recalls           No Recalls              No Recalls
    N. open recalls reported to CARFAX. Check for open recalls on GM         ii ~ Reported             ~ Reported            n Reported
 ~ vehicles at recalls.gm.com.                                                j

  Basic Warranty                                                                   Warranty               Warranty              Warranty
   Original warranty, estimated to have expired.                                   Expired                Expired               Expired




                     ~® Detaiied Histury                                                                                                G,.L~.n

       owe'ter I                          Date:          Mileage: Source                     Comments:
    Pcjrchasecl:    2011                                                                                                              _.. ..._
    Ty I::.         Fcrs?nal:ease         Original                  OnStar                   Vehicle equipped with OnStar
    vritere:         New York,            Equipment
                     Pennsvlvania                                                            Get 3 free months of premium OnStar with
    Fst              10,445/yr                                                               Automatic Crash Response, Roadside
    mdes/y~';;ar:                                                                            Assistance and Remote Door Unlock by
    Est. IPngti•,   2,•'22/ 11                                                               pressing the blue OnStar button Learn more
    uv+nedc          1127/14              02/21/2011           28 New York                   Emissions inspection performed
                    (2 vrs. 17. mo,                                Inspection Station        Dealer had vehicle inspected to
   Low mileagel                                                                              prepare it for sale
   This owner drove            .a.                                                           Passed safety inspection
                              :: +~
   less than the            r, ~.,
                                                                                             View what was inspected
   industry average                       .. _ _ ... .                ...
   of 15,000 miles                        02/22/2011                New York                 Registration issued or renewed
   per year.                0114 ~~~                                Motor Vehicle Dept.      Titled or registered as personal lease vehicle
                          ~ ~ "FS                                   East Amherst, NY         Passed safety inspection
                                  ~~
                                          03/15/2011                New York                 Title issued or updated
                                                                    Motor Vehicle Dept.      First owner reported
                                                                    Buffalo, NY              Titled or registered as personal lease vehicle
                                                                                             Loan or lien reported
                                          01/25/2012        9,277 New York                   Passed safety inspection
                                                                   Inspection Station        Emissions inspection performed

                                                                                             View what was inspected
                                          01/30/2013                New York                 Registration issued or renewed
                                                                    Motor Vehicle Dept.      Titled or registered as personal lease vehicle
                                                                    East Amherst, NY         Passed safety inspection
                                                                                             Registration updated when owner moved
                                                                                             the vehicle to a new location
                                          02/27/2013       23,673 New York                   Passed safety inspection
                                                                   Inspection Station        Passed emissions inspection

                                                                                             View what was inspected
                                          01/27/2014       30,622 Auto Auction               Vehicle sold at auction
                                                                   Pennsylvania

                                                                                                                  Millions of used vehicles
https://www.carfaxonline.com/api/report?vin=lg6d25ey9bOl3l781                                                                                         2/5



                                                   EXHIBIT C TO COMPLAINT                                                      Page 2 of 5
   Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 54 of 83 PageID: 62

2/26/2018                                     CARFAX Vehicle History Report for this 2011 CADILLAC CTS: 1 G6D25EY9B0131781
                                                                                                                                          are bought and sold at
                                                                                                                          4~              auction every year.




                                           02/03/2014              30,632       Kutztown Auto Co.                Pre-delivery inspection comp!eted
                                                                                Fleetwood, PA                    Maintenance inspection completed
                                                                                610-683-8800                     Weatherstrip replaced
                                                                                kutztownauto.com                 Steering co!umn rep!aced
                                                                                                                 Interior trim checked
                                                                                                                 Steering/suspension checked
                                                                                                                 Oil and filter changed

                                           02/03/2014                           Inspection Station               Passed emissions inspection

                                           02/04/2014                           Dea!er Inventory                 Vehicle offered for sa!e

                                           02/12/2014                           Kutztown Auto Co.                Seat or seat upholstery repaired
                                                                                Fleetwood, PA
                                                                                610-683-8800
                                                                                kutztownauto.com
                                            . .. .. .. ... .      _. __. .
                                           02/19/2014                           Pennsylvania         Title issued or updated
                                                                                Motor Vehicle Dept.  Dealer took title of this vehic!e
                                                                                Fleetwood, PA        whi!e it was in inventory
                                                                                Title #7297771101 CS

                                           03/07/2014                          Kutztown Auto Co.                 Pinstripe(s) installed
                                                                               Fleetwood, PA
                                                                               610-683-8800
                                                                               kutztownauto.com
                                           05/06/2014                           Cadillac Certified               Offered for sale as a Certified Pre-owned
                                                                                Dealer                           Cadi!lac
                                                                                Fleetwood, PA
                                                                                                                 Silver exterior
                                           09/24/2014                          Kutztown Auto Co.                 Vehicle serviced
                                                                               Fleetwood, PA
                                                                               610-683-8800
                                                                               kutztownauto.com
                                           12/31/2014                           Kutztown Auto Co.                Vehicle sold
                                                                                Fleetwood, PA
                                                                                610-683-8800
                                                                                kutztownauto.com


                                           Date:               Mileage:         Source:                          Comments:
     urci7ased:   20 14
    ry,r;         Persona!                 12/31/2014              31,978       Pennsylvania                     Vehicle purchase reported
   Whr-•rf::      PL:nnSyiVanl3, idC:~t:                                        Motor Vehic!e Dept.
                  lersey                   01/02/2015              31,979      Kutztown Auto Co.                 Emission system checked
   Est.           10,301_/yr                                                   Fleetwood, PA                     Emissions or safety inspection performed
   mi!e.;'year:                                                                610-683-8800
   Fst. lenuth    121131114 -                                                  kutztownauto.com
   oL:ned:        9;19/17                                            — — --
                  (1 vrs, 8 mo.)           01/02/2015                                     Inspection Station     Passed emissions inspection
                                           . ,. _... .... . .... .. ... ..._.. ~, _. .,.,, . - ... .,,..,...,.   . .-„_,. ...,, . .   _....... ,.. _       _... .   _.
   Low mi!eage!                            01/07/2015                                     Pennsylvania           Title issued or updated
   This owner drove                                                                       Motor Vehicle Dept.    New owner reported
   less than the                                                                          New Tripoli, PA        Loan or lien reported
   industry average                                                                      Title #7297771102 FR
   of 15,000 mi!es                         12/11/2015              41,207       Inspection Station               Passed emissions inspection
   per year.
                          ~~-'~p,'~'
                                  h( ~ 08/18/2016                  48,914      Feinour's Automotive              Oil and filter changed
                                                                               New Tripoli PA                    Air filter replaced
                                                                               610-298-8921
                                           12/05/2016              53,100 Inspection Station                     Passed emissions inspection
                                           12/06/2016                          Feinour's Automotive              Wiper(s) replaced
                                                                               New Tripoli, PA                   Tires rotated
                                                                               610-298-8921                      Oil and filter changed
                                                                                                                 Safety inspection performed
                                                                                                                 Emissions inspection performed
                                                                                                                 Emissions or safety inspection performed
                                           03/08/2017              56,083 Feinour's Automotive                   Cabin air fi!ter rep!aced/cleaned

https://www.carfaxonline.com/api/report?vin=lg6d25ey9bOl3l781                                                                                                            3/5



                                                     EXHIBIT C TO COMPLAINT                                                                            Page 3 of 5
   Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 55 of 83 PageID: 63

2/26/2018                               CARFAX Vehicle History Report for this 2011 CADILLAC CTS: 1 G6D25EY9B0131781
                                                                      New Tripoli, PA       Air filter checked
                                                                      610-298-8921          Fluids checked
                                                                                            Oil and filter changed
                                                                                            Tire condition and pressure checked
                                                                                            Body lubricated
                                                                                            Light bulb(s) replaced
                                                                                            Daytime running light bulb(s) replaced
                                      09/19/2017                      Raceway Kia of        Vehicle offered for sale
                                                                      Freehold
                                                                      Freehold, NJ
                                                                      732-462-4422
                                                                      racewaykia.com
                                      09/30/2017                      Raceway Kia of        Nitrogen fill tires
                                                                      Freehold              Air filter replaced
                                                                      Freehold, NJ          Front brake pads replaced
                                                                      732-462-4422          Brake rotor(s) resurfaced
                                                                      racewaykia.com        Rear brake pads replaced
                                                                                            Airbag clockspring/reel replaced
                                                                                            Wiper(s) replaced
                                                       ~_...    .... ...                                        _.                 _..,
                                      11/01/2017          61,218 New Jersey                 Title issued or updated
                                                                  Motor Vehicle Dept.       Dealer took title of this vehicle
                                                                  Freehold, NJ              while it was in inventory
                                                                  Title                     Vehicle color noted as Silver
                                                                      #SL20173050216
                                      11/04/2017                      Dealer Inventory      Vehicle offered for sale

                                      01/22/2018             61,333   Raceway Kia of        Vehicle sold
                                                                      Freehold
                                                                      Freehold, NJ
                                                                      732-462-4422
                                                                      racewaykia.com
                                                              .. .. _.                      .
                                      01/26/2018          61,339 Raceway Kia of             Maintenance inspection completed
                                                                      Freehold
                                                                      Freehold, NJ
                                                                      732-462-4422
                                                                      racewaykia.com
                                              . .       . . . ._.... _.. ._. ...
                                      02/02/2018                      New Jersey            Registration issued or renewed
                                                                      Motor Vehicle Dept.   Vehicle color noted as Silver
                                                                      Jackson, NJ


        wner j                        Date:            Mileage:       Source:               Comments:
      z:hrised:         2018                       _ . . .. ..... .
   TypF:                Persr,nal     02/02/2018                      New Jersey            Title issued or updated
   Vltiere:             New Jersey                                    Motor Vehicle Dept.   New owner reported
   E;t. ;en^th owned:   2/21.t8 -                                     Jackson, NJ           Loan or lien reported
            y           p.esent                                       Title                 Vehicle color noted as Silver
                        na A--;                                       #GD20180330772
                                                                                                                          _ _ ... . .., .
                                                                                                                iAvoid financial
                                                                                                     ~           headaches. Make sure
                                                                                                     "           the loan has been paid ;
                                                                                                                 off if you're buying from
                                                                                                    ~~~          a private seller.
                                                                                                           k1




  Have Questions? Consumers, please visit our Help Center at www.carfax.com. Dealers or Subscribers, please visit our Help Center at
                                                      www.carfaxonline.com.



      ®®®®® GidJS~"
                  aaF'y                                                                                                         :ffe.v uilGirfsr.ary


   First Owner
   When the first owner(s) obtains a title from a Department of Motor Vehicles as proof of ownership.

   Inspections
   Many states or counties require annual or biennial emissions and/or safety inspections. Odometer readings are collected at the time
   of the inspection.

   New Owner Reported

https://www.carfaxonline.com/api/report?vin=1 g6d25ey9b0131781                                                                                         4/5



                                              EXHIBIT C TO COMPLAINT                                                            Page 4 of 5
    Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 56 of 83 PageID: 64

2/26/2018                                CARFAX Vehicle History Report for this 2011 CADILLAC CTS: 1 G6D25EY9B0131781
B When a vehicle is sold to a new owner, the 1 itle must be transferred to the new owner(s) at a Department of Motor Vehicles.

   Ownership History
   CARFAX defines an owner as an individual or business that possesses and uses a vehicle. Not all title transactions represent
   changes in ownership. To provide estimated number of owners, CARFAX proprietary technology analyzes all the events in a vehicle
   history. Estimated ownership is available for vehicles manufactured after 1991 and titled solely in the US including Puerto Rico.
   Dealers sometimes opt to take ownership of a vehicle and are required to in the following states: Maine, Massachusetts, New Jersey,
   Ohio, Oklahoma, Pennsylvania and South Dakota. Please consider this as you review a vehicle's estimated ownership history.

   Title Issued
   A state issues a title to provide a vehicle owner with proof of ownership. Each title has a unique number. Each title or registration
   record on a CARFAX report does not necessarily indicate a change in ownership. In Canada, a registration and bill of sale are used
   as proof of ownership.



 Follow Us:    M facebook.com/CARFAX              't*
                                                     11
                                                          @CarfaxReports        CARFAX on Google+

 CARFAX DEPENDS ON ITS SOURCES FOR THE ACCURACY AND RELIABILITY OF ITS INFORMATION. THEREFORE, NO
 RESPONSIBILITY IS ASSUMED BY CARFAX OR ITS AGENTS FOR ERRORS OR OMISSIONS IN THIS REPORT. CARFAX
 FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
 MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. CARFAX®
 © 2018 CARFAX, Inc., a unit of IHS Inc. AII rights reserved.
 Covered by United States Patent Nos. 7,113,853; 7,778,841; 7,596,512, 8,600,823; 8,595,079; 8,606,648; 7,505,838.
 2/26/18 10:01:12 AM (EST)


   I have reviewed and received a copy of the CARFAX Vehicle History Report for this 2011 CADILLAC CTS
   vehicle (VIN: 1 G6D25EY9130131781), which is based on information supplied to CARFAX and available as of
   2/26/18 at 10:01 AM (EST).




    Customer Signature                                       Date       Dealer Signature                                         Date




https://www.carfaxonline.com/api/report?vin=lg6d25ey9bOl3l78l                                                                              5/5


                                             EXHIBIT C TO COMPLAINT                                                        Page5of5
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 57 of 83 PageID: 65




From: Hubert, Logan <Logan.Hubert@libertymutual.com>
Date: Fri, Feb 23, 2018 at 3:20 PM
Subject: RE: Claim# 036925089
To: Alan Salit <alan@salitautosales.com >


Good Afternoon Mr. Salit

Please see attached estimate for damages to your vehicle. Also I have attached the valuation
for your car. Please review. Let me know once you have had the time to review.


Best Regards


Logan Hubert
Claims Resolution Representative
U.S. Consumer Markets, APD
Liberty Mutual Insurance
PO BOX 515097
Los Angeles, CA 90051
Direct Phone: 407-871-5523
~
       Libcrtv....;
               ~~v~.~.ri~i: a1.
                      - ---_..
             INSURANCE
          AUT4 ', H4'dH 1 LJFE


From: Alan Salit [mailto:alan@salitautosales.com]
Sent: Friday, March 02, 2018 1:57 PM
To: Hubert, Logan <Logan.Hubert@LibertyMutual.com >
Cc: Wyckoff, Shane <SHANE.WYCKOFF@LibertyMutual.com >
Subject: Re: Claim# 036925089


 Logan,

 I have done some research on the valuation you provided, which I mentioned was valued way too low.
In addition to my findings, there are also a few attachments to this e-mail. I will list point by point.


 1. On our vehicle condition, there is a$586 deduction for wear. $327 for seat wear and $259 for
exterior trim wear. While I can somewhat agree with the seat wear, I visually inspected the vehicle
myself, and I can not find any exterior trim wear. Please provide photos taken by the appraiser as to the
location of the exterior trim wear, or I request that deduction be reversed.


2. 1 will now begin to go into the flaws of the comps chosen.


 a. If you look closely, comp 1 is our vehicle; the same vehicle that is being valued. I think it is absurd that
our advertisement (which is the loss vehicle) is being used. What I find troubling about it is the
adjustments. I agree that there is a 2,800 mile difference, as it was being used by one of the owners




                                 EXHIBIT D TO COMPLAINT                                      Page 1 of 6
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 58 of 83 PageID: 66




until your insured totaled it. The adjustment for options should be $0, as it is the exact vehicle in
question that you appraised. Also, the adjustment for condition should be the same as the appraiser
found (less the adjustment for the exterior wear as noted above), as you inspected the exact vehicle
that it is being compared to. I do not see how there is a$1,243 condition adjustment on the exact
vehicle in question that you took off $586 for. This also bring up why I would argue with the condition
adjustment on any of the other comps.


 b. Comp 2 had prior damage to a majority of its exterior. I am attaching the carfax for Comp 2. Scroll to
01/07/2016 to see the various damage reported. The previous damage to this vehicle lowers it's
inherent value and should be accounted for properly. A vehicle with that much reported damage affects
value by about 10%.


 c. Comp 3 isn't even a valid comp. You have comp 3 listed as an AWD (AII Wheel Drive) Performance
Sedan, when in reality, it is a base model RWD (Rear Wheel Drive). I am attaching the Carfax as well for
Comp 3. You will notice on the top how it decodes the model and the drivetrain. Refer back to the comp
2 Carfax and you will see that it does show as an AWD Performance Sedan to show that Carfax decodes
the VIN properly. I even entered the VIN in my inventory system and came up with the same
information. The dealer who was selling this vehicle obviously advertised it wrong, because the VIN
number decodes it otherwise. I am attaching the Carfax to our vehicle as well to show that it decodes
properly. The valuation is flawed because no one does any homework on any of the comps. I noticed
this major, possibly fraudulent error, in less than 60 seconds.


 d. Comp 4 does not list information like the first 3, but the Carfax is clean, and it is the model which is
shown, according to the VIN. Consequently, the adjusted comparable price is right in line with the
valuation I just performed with NADA, KBB and Edmunds. I could run them again and send you a
printout if you would like, just let me know.


3. 1 have done time looking online, and I have located 2 other comps that should be used. I would
recommend to use these 2 comps I am stating, plus the comp 4 listed on your report. These 2 comps
more closely reflect the total loss vehicle, as they are both the Performance Sedan as well as RWD. Here
are the links. If you can not click on the links for some reason, I am also attaching a pdf of the ad that I
printed.
  1. https://www.autotrader.com/cars-for-sale/vehicledetails.xhtml?listingld=477975391
  2. https://www.autotrader.com/cars-for-sale/vehicledetails.xhtml?IistingId=474285677


4. 1 would like some clarification as to why each vehicle starts with a condition adjustment of $1,243. 1
assume it is some mathematical number attributed across the board, but that is not accurate as seen by
the deduction indicated on Comp 1 versus the actual appraisal performed by Liberty Mutual. You take
vehicles that are advertised by dealers and automatically attribute a negative condition adjustment
when the said vehicle was not inspected by your appraisers. Being in the business, I would challenge
your assertion that each car should be deducted in condition value. My experience shows that condition
issues are adjusted for in the vehicle list price by the selling dealer.




                                 EXHIBIT D TO COMPLAINT                                     Page 2 of 6
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 59 of 83 PageID: 67



5. 1 would be amiss if I did not also mention my experience with Liberty Mutual's c!aim department to
date. Yes, it took me 2 weeks to obtain the police report, but that was because the police did not have it
ready until then. I made contact with Liberty Mutual the day I received the police report. I was given the
name and number of the adjuster. I sent an e-mail and left a voicemail, but never heard back. After
calling a few days later, I was told that the person I was contacting was not my adjuster. I was given your
information and then made contact with you. They informed me that you were not in the office, but
your team wou!d handle your calls and e-mai!s; which did not happen. I left voicemails and e-mails, but
did not receive a response. I waited until after your voicemail said you'd be back, and tried again. It took
me 2 weeks to speak to anyone from Liberty Mutual about my c!aim. I persona!ly find that
unprofessional and unacceptable. For this reason, I am a!so cc'ing your team leader.


 I would like to try and settle this claim quickly, but my vehicle is provab!y worth $2,200 to $2,700 more
than this flagrantly flawed valuation. As I mentioned, we purchased this vehicle for more than you value
it at, which is absurd!


Please review this information with your supervisor and get back to me with a considerably better
valuation.


Also, this vehicle is on our premises, not incurring storage charges, so it will stay here until we agree on
a settlement amount.


Lastly, I received the UPS envelope from you today. One thing I will need for when we settle this, is
who's name will be fi!led out as the buyer on the back of the tit!e. I am not allowed, nor is it safe, to
send a signed title to anyone.


Thankyou


Alan Salit



On Mon, Mar 5, 2018 at 3:28 PM, Wyckoff, Shane <SHANE.WYCKOFF@libertymutual.com > wrote:
Mr. Salit,

I've reviewed your email and think we need to take a deeper dive into this for you. We will get back to you
tomorrow to discuss this in greater detail.

All the best,

Shane VVyckoff
Claims Team Manager
Auto Physical Damage
Liberty Mutual Insurance
PO Box 515097
Los Angeles, CA 90051-5097
Toll Free: 800-637-0757 x87181
Fax: 877-202-4607




                                 EXHIBIT D TO COMPLAINT                                     Page 3 of 6
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 60 of 83 PageID: 68




  Track your claim anytime, anywhere with your online account at www.LibertyMutual.com
  View claim status and policy details I Upload photos and documents I Schedule an inspection



   - ..1
               -   ~Jhe~~- ~~~.t,it ta1U
                   ,          __   ...r   ..............._._._.....___.._,
                          YNSLtRAMC't;

                       hl7`Pp I HOV E I LIKE

   m                               -A


  From: Alan Salit [mailto:alan@salitautosales.com]
  Sent: Monday, March 05, 2018 4:10 PM
  To: Wyckoff, Shane <SHANE.WYCKOFF@LibertyMutual.com >
  Cc: Hubert, Logan <Logan.Hubert@LibertyMutual.com >
  Subject: Re: Claim# 036925089


  Thank you for getting back to me. If you call tomorrow, please try to call after 2PM if possible,


  Alan Salit




  On Tue, Mar 6, 2018 at 7:00 AM, Wyckoff, Shane <SHANE.WYCKOFF@libertymutual.com > wrote:
  Mr. Salit,

  We'11 give you a call sometime around 2:45-3:00 pm today. If you happen to be available before then please
  send me or Logan an email and we'11 do our very best to make ourselves available for you.

  Regards,

  Shane Wyckoff
 Claims Team Manager
 Auto Physical Damage
 Liberty Mutual Insurance
  PO Box 515097
  Los Angeles, CA 90051-5097
  Toll Free: 800-637-0757 x87181
  Fax: 877-202-4607

  Track your claim anytime, anywhere with your online account at www.LibertyMutual.com
  View claim status and policy details I Upload photos and documents I Schedule an inspection



           Nj.1berty N'h>I$'LCtal.:
           '
                          ItV6L1€t,4NCE

                       AU`ro I HC3ric I LIFE




                                                                        EXHIBIT D TO COMPLAINT   Page 4 of 6
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 61 of 83 PageID: 69




On Tue, Mar 6, 2018 at 9:33 AM, Alan Salit <alan@salitautosales.com > wrote:


I am available now up until about 10 if that works for you.




From: Alan Salit [mailto:alan@salitautosales.com]
Sent: Tuesday, March 06, 2018 3:00 PM
To: Wyckoff, Shane <SHANE.WYCKOFF@LibertyMutual.com >
Cc: Hubert, Logan <Logan.Hubert@LibertyMutual.com >
Subject: Re: Claim# 036925089


 Shane,


I just spoke to Logan. As I mentioned to Logan, I am offended by the amount offered. The thing that
bothers me the most is that I did all of this work which should have been done by your department. I
noticed serious and flagrant flaws with your comps, and there was also money taken off for trim damage
which doesn't even exist.


It makes me wonder what would happen if I was a private individual and not a dealer with all of the
research and knowledge available to me.


If we can not come to an agreement by the end of today, I will be forwarding all of the documents and
correspondence to my lawyer who will then handle it for me.


I don't want to go that route, but when you offer me less than I even own the vehicle for, that forces my
hand.


If you want to reach out to me directly by phone, feel free to. Also, please make sure to send me the
updated valuation so I can have it ready for the lawyer if need be.


Alan Salit


From: Wyckoff, Shane <SHANE.WYCKOFF@libertymutual.com >
Date: Tue, Mar 6, 2018 at 4:33 PM
Subject: RE: Claim# 036925089
To: Alan Salit <alan@salitautosales.com >
Cc: "Hubert, Logan" <Logan.Hubert@libertymutual.com >



Mr. Salit,

 I apologize for any inconvenience however we did take a 2nd look at the total loss evaluation and addressed
the discrepancies you pointed out. The total loss evaluation is attached for your review.




                                EXHIBIT D TO COMPLAINT                                      Page 5 of 6
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 62 of 83 PageID: 70




  If you're not in agreement with the evaluation please feel free to consider other options including pursuing a
 claim through your insurance company and/or passing I.ogan's information along to your attorney and have
 them reach out at their convenience,

 All the best,

 Shane Wyckoff

 Claims Team Manager
 Auto Physical Damage
 Liberty Mutual Insurance
 PO Box 515097
 Los Angeles, CA 90051-5097
 Toll Free: 800-637-0757 x87181
 Fax: 877-202-4607

 Track your claim anytime, anywhere with your online account at www.LibertyMutual.com
 View claim status and policy details I Upload photos and documents I Schedule an inspection



   r   libe      1 1 UtLia1,
             IN6URANCFz

         RUIO I HC1Mt~ I L,IF:E




                                  EXHIBIT D TO COMPLAINT                                       Page 6 of 6
       Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 63 of 83 PageID: 71




                                                                     Prepared for WAUSAU UNDERWRITERS INSURANCE COMPANY

            i            ~ ~       .             " , j~,~.~~~,~ ~
[k'                                                            ~


                                                                                              The CCC ONE® Market Valuation
Of CLAIM INFORMATION                                                                          Report reflects CCC Information
                                                                                              Services Inc.'s opinion as to the value
 Owner                                                    Salit Auto Sales
                                                                                              of the loss vehicle, based on information
                                                          1855 Woodbridge Ave„null            provided to CCC by WAUSAU
                                                         Edison, NJ 08817-5123                UNDERWRITERS INSURANCE
 Loss Vehicle                                             2011 Cadillac CTS Sedan             COMPANY.
                                                         Performance RWD
                                                                                              Loss vehicle has 13% greater than
 Loss Incident Date                                       01/31/2018
                                                                                              average mileage of 98,000.
 Claim Reported                                          03/06/2018



  ''~®'~' INSURANCE INFORMATION

 Report Reference Number                                  87874748
 Claim Reference                                          036925089-0003
 Adjuster                                                 Hubert, Logan
 Appraiser                                               Ullrich, Gregory
 Odometer                                                110,567
 Last Updated                                            03/06/2018 08:25 AM


                                                                                                         BASE VEtiiCLE VALUE
 ~" VALUATION SUMMARY                                                                         This is derived per our Valuatiori
                                                                                              methodology described on the next
 Base Vehicle Value                                                     $ 8,659.00            page.
 Condition Adjustment                                                     - $ 247.00
                                                                                                    ADJUSTED VEHICLE VALUE
 Adjusted Vehicle Value                                                 $ 8,412.00
                                                                                              This is determined by adjusting the
 Vehicular Tax (6.63%)                                                    + $ 557.30
                                                                                              Base Vehicle Value to account for the
 Tax reflects applicable state, county and municipal
                                                                                              actual condition of the loss vehicle and
 taxes.
                                                                                              certain other reported attributes, if any,
                                                                                              such as refurbishments and after factory
 Total                                                              $ ~8,969,3®               equipment.


The total may not represent the total of the settlement as other factors (e.g. license and
                                                                                             Inside the Report
fees) may need to be taken into account.
                                                                                             Valuation Methodology .............................2
                                                                                             Vehicle Information ...................................3
                                                                                             Vehicle Condition ......................................6
                                                                                             Comparable Vehicles ............................... 7
                                                                                             Valuation Notes ......................................10
                                                                                             Supplemental Information .......................11




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                   Page 1 of 15

                                             EXHIBIT E TO COMPLAINT                                     Page 1 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 64 of 83 PageID: 72

 .f OtVE. MARKET VALUATION REPORT
~'                                                                                                       I OWmr0369 5089 0003


a.,,.
.  ~~, r              .   ,   ,       .          ,.           ~_   e   .
    ~        ~ ~ . ~ ~,' ~ E ~ ~                      ■~ ~ ,~_.... t ~ "




How was the valuation determined?



                                          CLAIM IPdSPECTION
     ~                                    WAUSAU UNDERWRITERS INSURANCE COMPANY has provided CCC with the zip code where
           ~       6'~~ b°                the loss vehicle is garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle condition,
                                  ~       which is used to assist in determining the value of the loss vehicle.
                                  ~
      a
       i




                                                                           DATABASB REVIEW
                                                                                 -_-m           M~.w~~
                                                                                                     . ~ .'~~-..: =                           _._, . . =am
                                                                           CCC maintains an extensive database of vehicles that currently are
                                                                           or recently were available for sale in the U.S. This database includes
                                                                           vehicles that CCC employees have physically inspected, as well as
                                                                           vehicles advertised for sale by dealerships or private parties. AII of
                                                                           these sources are updated regularly.




SI"ARCH FOR COMPARABLES
When a valuation is created the database is searched and
comparable vehicles in the area are selected. The zip code
where the loss vehicle is garaged determines the starting point
for the search. Comparable vehicles are similar to the loss
vehicle based on relevant factors.




CALCULATE BASE VEHICLE VALIJE
Adjustments to the price of the selected comparable vehicles are made to reflect                                         ;
differences in vehicle attributes, including mileage and options. Dollar adjustments are
based upon market research.                                                                                                         T '
                                                                                                                                .
                                                                                                                  .._..._._.~
Finally, the Base Vehicle Value is the weighted average of the adjusted values of the
comparable vehicles based on the following factors:                                                                                       "
  ~ Source of the data (such as inspected versus advertised)
  ~ Similarity (such as equipment, mileage, and year)
  ~ Proximity to the loss vehicle's primary garage location
  A Recency of information




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                           Page 2 of 15
                                                      EXHIBIT E TO COMPLAINT                                        Page 2 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 65 of 83 PageID: 73
                                                                                    Owne:
   CC
    C ~~~~• ~A~~E~ ~AL~ATOO~ ~EP~~T                                                I Camr03619 50890003




 VEHICLE DETAILS
                                                                                    Vehicles sold in the United States
 Location                                    EDISON, NJ 08817-5123                  are required to have a manufacturer
                                                                                    assigned Vehicle Identification
 VIN                                         1 G6DJ5EY3B01 10539
                                                                                    Number(VIN). This number provides
 Year                                        2011                                   certain specifications of the vehicle.
 Make                                        Cadillac
                                                                                    Please review the information in the
 Model                                       CTS Sedan                              Vehicle Information Section to confirm
 Trim                                        Performance                            the reported mileage and to verify that
                                                                                    the information accurately reflects the
 Body Style                                  RWD
                                                                                    options, additional equipment or other
 Body Type                                   Sedan                                  aspects of the loss vehicle that may
 Engine -                                                                           impact the value.

       Cylinders                             6
       Displacement                          3.01-
       Fuel Type                             Gasoline
       Carburation                           SIDI
 Transmission                                Automatic Transmission

VEHICLE ALL®WANC€S                                                                  Allowances are factors influencing
                                                                                    the value of the loss vehicle when
 Odometer                               110,567                           - 823     compared to a typical vehicle. The
                                                                                    typical vehicle is a vehicle of the same
 Options                                                                            year, make, and model as the loss

  Remote Starter                        Reported                           + 61     vehicle, including average mileage,
                                                                                    and all standard equipment. These
  Ventilated Seats                      Reported                           + 90     allowances are displayed for illustrative
  CD Changer/Stacker                    Reported                          + 300     purposes only.
  Positraction                          Not Present                        - 45
                                                                                    The Base Vehicle Value is calculated
  Parking Sensors                      Reported                            + 95     from the comparable vehicles with
                                                                                    adjustments to reflect the loss vehicle
  Reported' Option(s) added after initial valuation
                                                                                    configuration


VEHICLE HISTORY SUMMARY

  CCC VlNguard®
                               4 Vehicle Market History Information   01/02/2018
 Experian AutoCheck            Title Check

 Insurance Services            2 Records Found
 Organization/ National
 Insurance Crime Bureau

 National Highway Traffic 2 Recalls
 Safety Administration




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                Page 3 of 15
                                                 EXHIBIT E TO COMPLAINT                    Page 3 of 15
        Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 66 of 83 PageID: 74

      ,~      ~,J~• I~ARKET VALUATlON R PORT                                ~ Camr0369 50890003


          VEHICLE INFORIUTATION
VEHICLE EQUIPMEfVT
                                                                             To the left is the equipment of
 Odometer                      110,567                                       the loss vehicle that WAUSAU
                                                                             UNDERWRITERS INSURANCE
 Transmission                  Automatic Transmission                 wd     COMPANY provided to CCC.

 Power                         Power Steering                         yp
                                                                               Standard This equipment is
                               Power Brakes                                    included in the base configuration of
                                                                                the vehicle at time of purchase.
                               Power Windows

                               Power Locks                                     Additional Equipment that is not
                                                                                Standard but was noted to be on the
                               Power Mlrrors
                                                                               loss vehicle.
                               Power Driver Seat

                               Power Passenger Seat                   a~

                               Power Trunk/Gate Release               ~+

 Decor/Convenience             Air Conditioning                       y'

                               Climate Control                        Y


                               Tilt Wheel                             ~

                               Cruise Control                         mj

                               Rear Defogger

                               Intermittent Wipers

                               Console/Storage                        y~

                               Memory Package                         v~►

                               Keyless Entry                          ~

                               Telescopic Wheel                       ~

                               Message Center

                               Home Link                              ~

                               Remote Starter                         [~

                               Wood Interior Trim                     ~

Seating                        Bucket Seats                           ~

                               Reclining/Lounge Seats

                               Leather Seats                          n~

                               Heated Seats                           ~

                               Ventilated Seats                       d

Radio                          AM Radio                               nP
                               FM Radio                               4?


                               Stereo                                 ~


© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                        Page 4 of 15
                                              EXHIBIT E TO COIVIPLAINT             Page 4 of 15
       Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 67 of 83 PageID: 75
               ~.                ~. .           ,     ~.      ~       • -   . _ ~, .~ .   Owner: Salit Auto Sales
          ~                                                                               Claim: 036925089-0003




          VEHICLE INFORMATION
VEHICLE EQUIPNIENT

                               Search/Seek                            IV
                               CD Player                              le
                               Steering Wheel Touch Controls          41
                               Auxiliary Audio Connection

                               Premium Radio

                               Satellite Radio                        ~

                               CD Changer/Stacker                     [=j

 Wheels                        Aluminum/Alloy Wheels                  ~+

 Safety/Brakes                 Air Bag (Driver Only)

                               Passenger Air Bag                      ~

                               Anti-lock Brakes (4)                   ~

                               4-wheel Disc Brakes                    ~

                               Front Side Impact Air Bags             •~

                               Head/Curtain Air Bags                   ~

                               Parking Sensors                        d

                               Communications System                  v~

                               Hands Free                             ~

                               Xenon Headlamps                        ~

                               Alarm                                  ~

                               Traction Control                       _V
                               Stability Control                      ~

 Exteri or/Pai nt/G lass       Dual Mirrors                           .~

                               Heated Mirrors                         rf

                               Tinted Glass

                               Fog Lamps                              ~►

                               Headlamp Washers                       ~

                               Clearcoat Paint                        (Q

                               Metallic Paint                         ('




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                 Page 5 of 15
                                                EXHIBIT E TO COMPLAINT                         Page 5 of 15
           Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 68 of 83 PageID: 76
                                                                                                              Ow ne:
     ~ONE, IVIARKET !/ALIJATION REPORT                                                                      I Claimr0361925089 0003




              VEHICLE CONDITI N
 COMPONENT CONDITION
                                                                                                             WAUSAU UNDERWRITERS
                      Condition                Inspection Notes                             Value Impact     INSURANCE COMPANY uses condition
                                                                                                             inspection guidelines to determine the
 INTERIOR
                                                                                                             condition of key components of the loss
 Seats                MAJOR WEAR                                                               -$ 247        vehicle prior to the loss. The guidelines
                                                                                                    $0       describe physical characteristics for
 Carpets              NORMAL
                                                                                                             these key components, for the condition
                      WEAR
                                                                                                             selected based upon age. Inspection
 Dashboard            NORMAL                                                                        $0       Notes reflect observations from the
                      WEAR                                                                                   appraiser regarding the loss vehicle's
                                                                                                             condition.
 Headliner            NORMAL                                                                       $0
                      WEAR                                                                                   CCC makes dollar adjustments that
                                                                                                             reflect the impact the reported condition
 EXTERIOR                                                                                                    has on the value of the loss vehicle as
 Sheet Metal          NORMAL                                                                       $0        compared to Normal Wear condition.
                                                                                                             These dollar adjustments are based
                      WEAR
                                                                                                             upon interviews with dealerships across
 Trim                 NORMAL                   No comment                                          $0        the United States.
                      W EAR

 Paint                NORMAL                                                                       $0
                      WEAR

 Glass                NORMAL                                                                       $0
                      W EAR

 MECHANICAL

 Engine               NORMAL                                                                       $0
                      WEAR
 Transmission NORMAL                                                                               $0
                      W EAR

 TIRES

 Front Tires          NORMAL                   Front Tires: Starting Tread Depth =                 $0
                      WEAR                     10/32 Left Front Tire Tread Depth =
                                               6/32 Right Front Tire Tread Depth =
                                               6/32 Percentage of Wear for Front Tires
                                               = 60.0% Condition Rating = Good

 Rear Tires           NORMAL                   Rear Tires: Starting Tread Depth =                  $0
                      WEAR                     10/32 Left Rear Tire Tread Depth = 6/32
                                               Right Rear Tire Tread Depth = 6/32
                                               Percentage of Wear for RearTires =
                                               60.0% Condition Rating = Good

{ '         —4~   •   9v:1
                       .. .   0~1Y ►.'..
                                F.".' ..   p             .                  a        q ..      .CF_~~~~ w
44..~~....~
     .




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                         Page 6 of 15

                                                     EXHIBIT E TO COMPLAINT                                         Page 6 of 15
       Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 69 of 83 PageID: 77
                                                                                            wne:
   CC.~~7~4E. MARKET VALIJATION REPORT                                                  I~amr036192 089 0003

                       PAR j~~.
              O                       ~


 Options                                Loss         Comp 1           Comp 2   Comp 3
                                                                                         CoanP 1       Updated Date: 02/22I2018
                                       VehIClO
                                                                                         2011 Cadillac Cts Sedan Awd 6 3.01
                                       110,567        111,861         91,907   91,000    Gasoline Sidi
 Odometer
                                                                        ~~               VIN 1G6DC5EY7B0130139
 Automatic Transmission                    ~
                                                                                  ,      Dealership Scott Cars Used
 Overdrive                                 X             ~'             ,~
                                                                                 ~       Telephone (610) 791-1221
 4 Wheel Drive                                                                           Source Dealer Ad
 Power Steering                                                                          Stock # 61617RS
 Power Brakes                                                                            Distance from Edison, NJ
                                                                                         56 Miles - Allentown, PA
 Power Windows
                                                                        ~.               Coanp 2      Updated Date: 01/26/2018
 Power LOcks                               y             14or                    ~
                                                                                         2011 Cadillac Cts Sedan Luxury Awd
 Power Mirrors                                                                           6 3.01 Gasoline Sidi
 Power Driver Seat                                                      q,       M       VIN 1G6DG5EYXB0130432
 Power Passenger Seat                                                                    Dealership Auto Direct Cars Llc
                                                                                         Telephone (866) 520-4592
 Power Trunk/Gate Release
                                                                                         Source Autotrader
 Air Conditioning                         vI             ~              w/'      ~
                                                                                         Stock # 30432
 Climate Control                                                                         Distance from Edison, NJ
 Tllt Wheel                                                                      vo      41 Miles - Beverly, NJ
 Cruise Control                                                                          Cornp 3       Updated Date: 02/08/2018
                                                                                         2011 Cadillac Cts Sedan PerFormance
 Rear Defogger
                                                                                         Awd 6 3.01 Gasoline Sidi
 Intermittent Wipers
                                                                                         VIN 1G6DL5EY6B0123344
 Console/Storage                                                                         Dealership Jojos Auto Sales
 Memory Package                                           ?!                             Telephone (856) 251-9200
 Navigation System                         X              X.            +~       X       Source Dealer Ad
                                                                                         Stock # 123344-51
 Keyless Entry
                                                                        ~        ~       Distance from Edison, NJ
 Telescopic Wheel                                        VA
                                                                                         61 Miles - Woodbury, NJ
 Message Center                                                         *,Y      a/
 Home L'Ink                                                                              Comparable vehicles used in the
                                                                                         determination of the Base Vehicle Value
 Remote Starter
                                                                                         are not intended to be replacement
 Wood Interlor Trlm                                       X                              vehicles but are reflective of the market
 Bucket Seats                                                                            value, and may no longer be available
 Reclining/Lounge Seats                                                                  for sale.
 Leather Seats
                                                                                         List Price is the sticker price of an
 Heated Seats                                                                            inspected dealer vehicle and the
 Ventilated Seats                                         X             7C       X       advertised price for the advertised
 AM Radio                                                                                vehicle.

 FM Radio                                                                                Distance is based upon a straight line
 Stereo                                                                                  between loss and comparable vehicle
 Search/Seek                                                                             locations.
 CD Player                                                                               'The Condition Adjustment sets that
 Steering Wheel Touch Controls                                                           comparable vehicle to Normal Wear
 Auxillary Audio Connection               rd''           d'             IV       ~       condition, which the loss vehicle is also
 Premium Radio                            d°             *✓             q        ar

© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                       Page 7 of 15
                                                 EXHIBIT E TO COMPLAINT                          Page 7 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 70 of 83 PageID: 78

~~ 90NE. MARKET VALIJATI®N ® EP®®T I Ow mr03619 5089 0003



O
p COMPAI?ABLE i/EHICLES
 Options                                Loss         Comp 1           Comp 2       COmp 3       compared to in the Vehicle Condition
                                       Vehicle                                                  section.

 Satellite Radio                                                                     IV
 CD Changer/Stacker                                                                  x
 Aluminum/Alloy Wheels                                   q              IV           at'
 Electric Glass Roof                       x             x                           x
 Skyview Roof                              x             x                           x
 Drivers Side Air Bag                     4              Qs'            ;+'          •~'
 Passenger Air Bag                        4
 Anti-lock Brakes (4)                     vp
 4-wheel Disc Brakes                      IV
 Front Side Impact Air Bags
 Head/Curtain Air Bags
 Parking Sensors                          y!             X
 Rear Side Impact Air Bags                x              q              x            x
 Communications System                                                  m,           q
 Hands Free                                                             q'
 Xenon Headlamps                                         x              x            ~
 Alarm
 Traction Control
 Stability Control
 Dual Mirrors
 Heated Mirrors
 Tinted Glass
 Fog Lamps                                                x              X           ~
 Headlamp Washers                         a/             x              x            t~
 Clearcoat Paint
 Metallic Paint


 List Price                                              $ 9,991       $ 12,470     $ 11,999

 Adj ustments:
                     Make/Model/Trim                      - $ 475      - $ 1,350     - $ 925
                     Options                             + $ 501        - $ 184      + $ 501
                     Mileage                              + $ 69       - $ 1,277    - $ 1,341
                     Condition'                        - $ 1,186       - $ 1,186    - $ 1,186


         ta G para




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                           Page 8 of 15
                                               EXHIEIT E TO COMPLAINT                                  Page 8 of 15
       Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 71 of 83 PageID: 79
 _-~       ~:        o- ,                                                      d~~     . ,~ •         Owner: Salit Auto Sales
                                    ~.               ~         r.     ~~
I.               ~                                                                                    Claim: 036925089-0003




Rt               ,     ~P ~ 4 ;~ ;~~ L    y
                                                     ,:._ { : ~ .


                                                                                                     Additional Comparable Vehicles are
e~ ADDITIONAL COMPARABLE VEHICLES                                                                    in summary format, but are adjusted the
                                                                                                     same as those on the previous page.
                                                                                     Adjusted
                                                                                   Comparable        Comparable vehicles used in the
 Source                            Vehicle                                   Price      Value        determination of the Base Vehicle Value
                                                                                                     are not intended to be replacement
 Comp 4                                                                                              vehicles but are reflective of the market
 Source: Dealer Ad                 2011 Cadillac Cts Sedan                 $ 10,495        $ 8,700   value, and may no longer be available
 Macon Auto Sales                  Awd 6 3.01 Gasoline Sidi                   (List)                 for sale.
 Wilmington, DE                    Odometer: 112,996
                                                                                                     List Price is the sticker price of an
(302)525-0379                      VIN: 1 G6DC5EY2B0120442
                                                                                                     inspected dealer vehicle and the
 84 Miles From Edison, NJ          Updated Date: 12/08/2017
                                                                                                     advertised price for the advertised
 Comp 5                                                                                              vehicle.
 Source: Autotrader                2011 Cadillac Cts Sedan                  $ 9,892        $ 8,013
                                                                                                     Distance is based upon a straight line
 Performance Auto Inc.             Luxury Awd 6 3.01 Gasoline                 (List)
                                                                                                     between loss and comparable vehicle
 Bohemia, NY                       Sidi                                                              locations.
(866)459-7577                      Odometer: 134,608
 69 Miles From Edison, NJ          VI N: 1 G6DG5EYXB0134710
                                   Stock #: 134710
                                   Updated Date: 02/01/2018

 Comp 6
 Source: Dealer Ad                 2011 Cadillac Cts Sedan                  $ 7,999        $ 8,315
 Cicchino Auto Sales               Rwd 6 3.01 Gasoline Sidi                  (List)
 Millville, NJ                     Odometer: 131,667
(856)825-8278                      VIN: 1 G6DA5EY9B0163987
 85 Miles From Edison, NJ          Stock #: 10148
                                   Updated Date: 02/09/2018

 Comp 7
 Source: Autotrader                2011 Cadillac Cts Sedan                 $ 11,995        $ 8,227
 J&m Automotive                    Luxury Awd 6 3.01 Gasoline                 (List)
 Naugatuck, CT                     Sidi
(203)723-5666                      Odometer: 85,140
 97 Miles From Edison, NJ          VIN: 1 G6DG5EY560133626
                                   Stock #: 113626
                                   Updated Date: 02/14/2018

 Comp 8
 Source: Dealer Ad                 2011 Cadillac Cts Sedan                 $ 13,495        $ 9,373
 Memory Lane Automotive            Luxury Awd 6 3.01 Gasoline                (List)
 Ephrata, PA                       Sidi
 (717) 738-2848                    Odometer: 91,231
 96 Miles From Edison, NJ          VIN: 1 G6DG5EY3B0100382
                                   Stock #: 100382
                                   Updated Date: 02/09/2018




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                  Page 9 of 15
                                              EXHIBIT E TO COMPLAINT                                         Page 9 of 15
       Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 72 of 83 PageID: 80

                             MARKET VALUATION REPORT                                      I OWm r 0369250890003



                           .. _                .~
 re,          ~         ~~ ; i         ~
03/06/2018 08:25 - Condition Comments changed after Valuation
                                                                                           Regulations concerning vehicle value
03/06/2018 08:25 - Condition Ratings changed after Valuation                               include New Jersey Administrative
This Market Valuation Report has been prepared exclusively for use by WAUSAU               Code 11:3-10.
UNDERWRITERS INSURANCE COMPANY, and no other person or entity is entitled to
or should rely upon this Market Valuation Report and/or any of its contents. CCC is one
source of vehicle valuations, and there are other valuation sources available.




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                   Page 10 of 15
                                              EXHIBIT E TO COMPLAINT                           Page 10 of 15
        Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 73 of 83 PageID: 81
          _~, ,~' ~ „t                     _                               Owner: Salit Auto Sales
                                    ~                1        y
          ~                     F                                          Clai m: 036925089-0003




        VEHICLE HISTORY INFORMATION

VlNguard®
 VlNguard® Message: VlNguard has decoded this VIN without any errors

  ISO Vehicle History:

  Number of times reported to ISO:              2

  ISO's file number:                            H0269415343

 Loss date:                                     01/31/2018

 Phone:                                         8004866152

 Claim ref:                                     036925089

  ISO notified:                                 02/21/2018

 Loss date:                                     01/21/2018

 Phone:                                         8775287878

 Claim ref:                                     28502771D11D420994

Vehicle Niarket History Information:
 This vehicle was reported to CCC on 11/07/2017          Mileage: 107852
 Location: AutoTrader in EDISON, NJ
 This vehicle was reported to CCC on 11/07/2017          Mileage: 107852
 Location: AutoTrader in EDISON, NJ
 This vehicle was reported to CCC on 01/02/2018          Mileage: 107852
 Location: AutoTrader in EDISON, NJ
 This vehicle was reported to CCC on 01/02/2018          Mileage: 107852
 Location: AutoTrader in EDISON, NJ




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                  Page 11 of 15
                                               EXHIBIT E TO COMPLAINT         Page 11 of 15
          Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 74 of 83 PageID: 82

         ~ 4[ ~~. MARKET VALUAT9ON REP® T                                                           ~   OW mr03619 5089 0003

          . ..      ~                 ,~          ~       ~ ~* ~•      i ~ ~ ~ ..

                                                                                                        CCC provides WAUSAU UNDERWRITERS
            EXPERIANO AUTOCHECKO VEHICLE HISTORY REPORT
                                                                                                        INSURANCE COMPANY information
                                                                                                        reported by Experian regarding
 TITLE CHECK                                     RESULTS FOUND                                          the 2011 Cadillac CTS Sedan
                                                                                                        (1G61DJ5EY3130110539). This data is
 Abandoned                                            No Abandoned Record Found
                                                                                                        provided for informational purposes. Unless
 Damaged                                              No Damaged Record Found                           otherwise noted in this Valuation Detail,
 Fire Damage                                          No Fire Damage Record Found                       CCC does not adjust the value of the loss

 Grey Market                                                                                            vehicle based upon this information.
                                           d          No Grey Market Record Found
 Hail Damage                                          No Hail Damage Record Found                       LEGEND :

 Insurance Loss                                                                                             No Event Found
                                           O          Insurance Loss Record Found
                                                                                                        fl~~ Event Found
 Junk                                                 No Junk Record Found
                                                                                                        ("_~ Information Needed
 Rebuilt                                   ,✓         No Rebuilt Record Found
 Salvage                                                                                                TITLE CHECK
                                           a/         No Salvage Record Found
                                                                                                        EVENTI-OUND
 EVENT CHECK                                     RESULTS FOUND                                          AutoCheck's database for this loss vehicle

 NHTSA Crash Test Vehicle                                                                               found historical events that might indicate
                                           V          No NHTSA Crash Test Vehicle Record Found
                                                                                                        a significant automotive problem. These
 Frame Dama 9 e                            ~✓         No Frame Damage Record Found                      problems can indicate past automotive
 Major Damage Incident                     d          No Major Damage Incident Record Found             damage orwarnings associated with the
 Manufacturer Buyback/Lemon                4          No Manufacturer Buyback/Lemon Record Found        vehicle title.
 Odometer Problem                          V          No Odometer Problem Record Found                  EVENT CHECK
 Recycled                                  V          No Recycled Record Found                          -I'HIS VEHICLG CI-IECKS OIiT
 Water Damage                              d          No Water Damage Record Found                      AutoCheck's result for this loss vehicle
                                                                                                        show no historical events that indicate
 Salvage Auction                           +i         No Salvage Auction Record Found
                                                                                                        a significant automotive problem. These

 VEHICLE INFORMATION                             RESULTS FOUND                                          problems can indicate past previous
                                                                                                        car damage, theft, or other significant
 Accident                                             No Accident Record Found                          problems.
 Corrected Title                                      No Corrected Title Record Found                   VEHICLE INFORMATION
 Driver Education                          a,         No Driver Education Record Found                  INI=r11-.,,rlATlO:v FptJND
 Fire Damage Incident                      d          No Fire Damage Incident Record Found              AutoCheck found additional information
 Lease                                     D          Lease Record Found                                on this vehicle. These records will provide

 Lien                                                                                                   more history for this loss vehicle
                                           ~'         No Lien Record Found
 Livery Use                                                                                             ODOMETER cHECK
                                                      No Livery Use Record Found
 Government Use                                                                                         I      I`~ ilE'1 E CifECKS Ot1T
                                           ~          No Government Use Record Found
                                                                                                        AutoCheck's result for this loss vehicle
 Police Use                                e✓         No Police Use Record Found
                                                                                                        show no indication of odometer rollback
 Fleet                                                No Fleet Record Found                             or tampering was found. AutoCheck
 Rental                                    0          Rental Record Found                               determines odometer rollbacks by
 Fleet and/or Rental                                                                                    searching for records that indicate
                                           r1         Fleet and/or Rental Record Found
                                                                                                        odometer readings less than a previously
 Repossessed                                          No Repossessed Record Found
                                                                                                        reported value. Other odometer events
 Taxi use                                             No Taxi use Record Found                          can report events of tampering, or possible
 Theft                                     %o~        No Theft Record Found                             odometer breakage.
 Fleet and/or Lease                                   Fleet and/or Lease Record Found
 Emissions Safety Inspection               vr         No Emissions Safety Inspection Record Found
 Duplicate Title                                      No Duplicate Title Record Found

© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                       Page 12 of 15

                                                 EXHIBIT E TO COMPLAINT                                       Page 12 of 15
        Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 75 of 83 PageID: 83
                                                                                              I Ow~ r036
                             MARKET VALUATION REP®RT                                                    19 5089 0003




  V
  =n= FULL HISTORY REPORT RUN DATE: 03/06/2018

 Below are the historical events for this vehicle listed in chronological order.

EVENT         RESULTS                        ODOMETER          DATA                  EVENT
DATE          FOUND                             READING        SOURCE                DETAIL


08/04/2010    OH                                          5    Motor Vehicle Dept.   TITLE
08/04/2010    OH                                               Motor Vehicle Dept.   RENTAL
08/04/2010    OH                                               Motor Vehicle Dept.   TITLED OR REGISTERED
                                                                                     AS A RENTAL VEHICLE,
                                                                                     OR PART OF A RENTAL
                                                                                     FLEET
08/11/2010    COLUMBUS, OH                                     Motor Vehicle Dept.   REGISTRATION EVENT/
                                                                                     RENEWAL
08/11/2010    COLUMBUS, OH                                     Motor Vehicle Dept.   TITLED OR REGISTERED
                                                                                     AS A RENTAL VEHICLE,
                                                                                     OR PART OF A RENTAL
                                                                                     FLEET
09/06/2011    COLUMBUS, OH                                     Motor Vehicle Dept.   REGISTRATION EVENT/
                                                                                     RENEWAL
09/06/2011    COLUMBUS, OH                                     Motor Vehicle Dept.   TITLED OR REGISTERED
                                                                                     AS A RENTAL VEHICLE,
                                                                                     OR PART OF A RENTAL
                                                                                     FLEET
09/21/2011    OH                                    27488      Auto Auction          REPORTED AT AUTO
                                                                                     AUCTION
10/10/2011     OH                                   27488      Auto Auction          AUCTION ANNOUNCED
                                                                                     AS FLEET/LEASE
10/19/2011    PALMYRA, NJ                           27488      Motor Vehicle Dept.   TITLE
10/21/2011    PALMYRA, NJ                           27489      Dealer Service        BRAKES SERVICED
10/21/2011    PALMYRA, NJ                                      Dealer Service        LUBE, OIL AND/OR
                                                                                     FILTER CHANGED
10/21/2011    PALMYRA, NJ                                      Dealer Service        VEHICLE SERVICED
10/24/2011    PALMYRA, NJ                           27494      Dealer Service        VEHICLE SERVICED
11/16/2011    MANTUA, NJ                            27509      Motor Vehicle Dept.   TITLE (Lien Reported)
11/30/2011    MANTUA, NJ                                       Motor Vehicle Dept.   REGISTRATION EVENT/
                                                                                     RENEWAL
10/05/2013    MANTUA, NJ                                       Motor Vehicle Dept.   REGISTRATION EVENT/
                                                                                     RENEWAL
07/07/2014    PALMYRA, NJ                           53572      Dealer Service        VEHICLE SERVICED
07/09/2014    PALMYRA, NJ                                      Dealer Service        BATTERY SERVICED OR
                                                                                     REPLACED
07/09/2014    PALMYRA, NJ                                      Dealer Service        LUBE, OIL AND/OR
                                                                                     FILTER CHANGED
07/16/2014    PALMYRA, NJ                           53572      Motor Vehicle Dept.   TITLE



© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                    Page 13 of 15
                                             EXHIBIT E TO COMPLAIIVT                               Page 13 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 76 of 83 PageID: 84

~.~9 0NE. M A R K E T VALIJATION REPORT                                                                                          I Ow mr036192 089 0003

SUPPLEMENTAL 1 FOR ATION
EVENT             RESULTS                               ODOMETER              DATA                                 EVENT
DATE              FOUND                                    READING            SOURCE                               DETAIL


07/29/2014        WATERFORD                                      53603        Motor Vehicle Dept.                  TITLE (Lien Reported)
                  WORKS, NJ
08/18/2014        WATERFORD                                                   Motor Vehicle Dept.                  REGISTRATION EVENT/
                  WORKS, NJ                                                                                        RENEWAL
03/06/2015        WATERFORD                                                   Motor Vehicle Dept.                  REGISTRATION EVENT/
                  WORKS, NJ                                                                                        RENEWAL
08/01/2015                                                                    Independent Repair CenterVEHICLE SERVICED
05/06/2016        WATERFORD                                                   Motor Vehicle Dept.      REGISTRATION EVENT/
                  WORKS, NJ                                                                                        RENEWAL
11/05/2016                                                       93378        Independent Repair CenterVEHICLE SERVICED
04/07/2017        WATERFORD                                                   Motor Vehicle Dept.                  REGISTRATION EVENT/
                  WORKS, NJ                                                                                        RENEWAL
09/03/2017        CHERRY HILL, NJ                                             Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL
10/23/2017        PALMYRA, NJ                                  107833         Motor Vehicle Dept.                  TITLE
10/30/2017        EASTERN                                      107846         Auto Auction                         REPORTED AT AUTO
                  REGION,                                                                                          AUCTION AS DEALER
                                                                                                                   VEHICLE
10/31/2017        EASTERN                                      107846         Auto Auction                         REPORTED AT AUTO
                  REGION,                                                                                          AUCTION
11/13/2017        EDISON, NJ                                   107846         Motor Vehicle Dept.                  TITLE
01/31/2018        NJ                                                          Auto Insurance Source                VEHICLE REPORTED AS
                                                                                                                   TOTALLOSS

AUTOCHECK TERMS AND CONDITIONS:

Experian's Reports are compiled from multiple sources. It is not always possible for Experian to obtain complete discrepancy information on all vehicles; therefore, there may

be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicle's Report. Experian searches data from additional sources

where possible, but all discrepancies may not be reflected on the Report.


These Reports are based on information supplied to Experian by external sources believed to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN

FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR

A PARTICULAR PURPOSE REGARDING THIS REPORT.


YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.


Experian shall not be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable
control of Experian, including, without limitation, "acts of God", terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,
supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or communication failures or delays, fire, earthquakes, flood,

epidemics, riots and strikes.


These terms and the relationship between you and Experian shall be governed by the laws of the State of Illinois (USA) without regard to its conflict of law provisions. You and
Experian agree to submit to the personal and exclusive jurisdiction of the courts located within the county of Cook, Illinois.




© Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                                                                  Page 14 of 15
                                                        EXHIBIT E TO COMPLAINT                                                          Page 14 of 15
         Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 77 of 83 PageID: 85
                                                                                              Owner: Salit Auto Sales
                                                                                              Claim: 036925089-0003


             i
         i                            ~                  11 1~        ~   r;


                                                                                             The National Highway Traffic Safety
 ~~ NHTSA VEHICLE RECALL                                                                     Administration has issued 2 safety related
                                                                                             recall notices that may apply to the above
                                                                                             valued vehicle.
NHTSA Campaign ID : 14V394000
iVlfg's Report Date : JUL 02, 2014
Potential Number Of Units Affected : 554,328
Summary : This defect can affect the safe operation of the airbag system. Until this
recall is performed, customers should remove all items from their key rings, leaving only
the ignition key. The key fob (if applicable), should also be removed from the key ring.
General Motors LLC (GM) notified the agency on July 2, 2014 that they are recalling
554,328 model year 2003-2014 Cadillac CTS vehicles manufactured August 16, 2001,
to April 28, 2014, and 2004-2006 Cadillac SRX vehicles manufactured March 20, 2003,
to August 11, 2006. In these models, the weight on the key ring and/or road conditions
or some other jarring event may cause the ignition switch to move out of the run position,
turning off the engine.
Consequence : If the key is not in the run position, the air bags may not deploy if the
vehicle is involved in a crash, increasing the risk of injury.
Remedy : GM will notify owners, and dealers will provide two replacement key rings, and
vehicles with slotted keys will receive key inserts, free of charge. The manufacturer has
not yet provided a notification schedule. Owners may contact Cadillac customer service at
1-800-458-8006. GM's number for this recall is 14172.
Notes : Owners may also contact the National Highway Traffic Safety Administration
Vehicle Safety Hotline at 1-888-327-4236 (TTY 1-800-424-9153), or go to
www.safercar.gov.




NHTSA Campaign ID : 14V341000
IVlfg's Report Date : JUN 19, 2014
Potential Number Of Units Affected : 16,932
Summary : General Motors LLC (GM) is recalling certain model year 2011 Cadillac
CTS vehicles manufactured October 18, 2010, to June 2, 2011. In the affected vehicles,
vibrations from the drive shaft may cause the vehicle's roll over sensor to command the
roof rail air bags to deploy.
Consequence : If the roof rail air bags deploy unexpectedly, there is an increased risk of
crash and injury to the occupants.
Remedy : GM will notify owners, and dealers will replace the rear drive shaft assembly,
free of charge. The manufacturer has not yet provided a notification schedule. Owners
may contact Cadillac customer service at 1-800-458-8006. GM's number for this recall is
14233.




O Copyright 2016 CCC Information Services Inc. AII Rights Reserved.                                                        Page 15 of 15
                                              EXHIBIT E TO COMPLAINT                              Page 15 of 15
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 78 of 83 PageID: 86



 From: Henry P. Wolfe
 Sent: Tuesday, March 13, 2018 1:40:20 PM
 To: Logan.Hubert@LibertyMutual.com ; SHANE.WYCKOFF@LibertyMutual.com
 Cc: alan@salitautosales.com
 Subject: Claim Reference No. 036925089-0003



 Mr. Logan and Mr. Wyckoff:

 I am writing on behalf of Salit Auto Sales, the 3rd party claimant in the above referenced claim,
 regarding your revised market valuation report of the loss vehicle issued on March 6, 2018. Please
 reply to this email, or have your legal department contact me by email with the following information:


 1.  The procedure for initiating an appeal of the revised valuation with Liberty Mutual' s internal
 appeal panel;


 2.   A detailed response to Alan Salt's inquiry in his March 2, 2018 e-mail to you regarding the basis for
 the uniform downward condition adjustment for all comparable vehicles used in the valuation (which
 was $1,186 for each comp in your revised valuation report, and $1,243 in you initial valuation report).
 That the deductions were uniform suggests that they were not based on actual inspections of the comp
 vehicles, but the report itself does not explain the basis for the calculating the apparently standard
 deductions. Notably, the deduction was markedly inaccurate in the case of the loss vehicle, which was
 treated as Comp 1 in your initial valuation and assigned a standard condition deduction of $1,243, while,
 in the same report, you estimated only a$586 deduction based on an actual inspection of the vehicle
 (which was subsequently reduced to $247 in your revised valuation).

 Please confirm that you received this e-mail, and an estimate of when I can expect to receive a
 response.


 Thank you,


 Henry P. Wolfe
 The Wolf Law Firm, LLC
 1520 U.S. Highway 130, Suite 101
 North Brunswick, NJ 08902
 (732) 545-7900; fax (732) 545-1030
 hwolfe@wolflawfirm.net



 From: "Henry P. Wolfe" <HWolfe@wolflawfirm.net>
 To: "Logan.Hubert@LibertyMutual.com " <Logan.Hubert@libertymutual.com >,
 "SHANE.WYCKOFF@LibertyMutual.com " <SHANE.WYCKOFF@libertymutual.com >
 Cc: "alan@salitautosales.com " <alan@salitautosales.com >
 Bcc:
 Date: Thu, 15 Mar 2018 21:06:36 +0000
 Subject: RE: Claim Reference No. 036925089-0003

 Mr. Loan and Mr. Wyckoff:




                               EXHIBIT F TO COMPLAINT                                    Page 1 of 6
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 79 of 83 PageID: 87




 I have not heard from you since I wrote to you on Tuesday. Please confirm that you received my
 message, and advise on the status of the requested information.


 Henry P. Wolfe
 The Wolf Law Firm, LLC
 1520 U.S. Highway 130, Suite 101
 North Brunswick, NJ 08902
 (732) 545-7900; fax (732) 545-1030
 hwolfe@wolflawfirm.net


 From: "Henry P. Wolfe" <HWolfe@wolflawfirm.net>
 To: "Tracey.Wilt@LibertyMutual.com " <Tracey.Wilt@libertymutual.com >
 Cc: "alan@salitautosales.com" <alan@salitautosales.com >, "Logan.Hubert@LibertyMutual.com"
 <Logan.Hubert@libertymutual.com >
 Bcc:
 Date: Thu, 15 Mar 2018 21:27:37 +0000
 Subject: RE: Claim Reference No. 036925089-0003


 Ms. Wilt,

 Below, please find e-mail correspondence I sent to Shane Wyckoff earlier today, to which I received an
 automated out-of-office message stating that communications to Mr. Wyckoff should be directed to you
 in his absence.


 Thanks,

 Henry P. Wolfe
 The Wolf Law Firm, LLC
 1520 U.S. Highway 130, Suite 101
 North Brunswick, NJ 08902
 (732) 545-7900; fax (732) 545-1030
 hwolfe@wolflawfirm.net




           From: Henry P. Wolfe
           Sent: Thursday, March 15, 2018 5:07 PM
           To:'Logan.Hubert@LibertyMutual.com ' <Logan.Hubert@LibertyMutual.com >;
           'SHANE.WYCKOFF@LibertyMutual.com ' <SHANE.WYCKOFF@LibertyMutual.com >
           Cc:'alan@salitautosales.com ' <alan@salitautosales.com>
           Subject: RE: Claim Reference No. 036925089-0003

           Mr. Loan and Mr. Wyckoff:

           I have not heard from you since I wrote to you on Tuesday. Please confirm that you received
           my message, and advise on the status of the requested information.




                                EXHIBIT F TO COMPLAINT                                 Page 2 of 6
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 80 of 83 PageID: 88



         Henry P. Wolfe
         The Wolf Law Firm, LLC
         1520 U.S. Highway 130, Suite 101
         North Brunswick, NJ 08902
         (732) 545-7900; fax (732) 545-1030
         hwolfe@wolflawfirm.net



 From: Henry P, Wolfe [mailto:HWolfe@wolflawfirm.net]
 Sent: Monday, November 12, 2018 6:58 PM
 To: Wilt, Tracey <TRACEY.WILT@LibertyMutual,com>; Hubert, Logan
 <Logan.Hubert@LibertyMutual.com >; Wyckoff, Shane <SHANE.WYCKOFF@LibertyMutual.com >;
 CLCIaimReports <CLCIaimReports@LibertyMutual.com >
 Cc: alan@salitautosales.com


 Subject: Claim Reference No. 036925089-0003 - FINAL RECIUEST FOR INFORMATION



 Dear Ms. Wilf, Mr. Logan and Mr. Wyckoff:


 I am an attorney writing on behalf of Salit Auto Sales, the 3rd party claimant in the above referenced
 claim.


 In March 2018, 1 wrote to you with questions regarding the total loss valuation issued on March 6, 2018,
 which you used for your settlement offer to my client (see below). Alternatively, I requested that you
 refer these questions to Liberty Mutual' s legal department,

 To date, you have completely ignored my requests for information. If I do not hear from you or
 another representative of Liberty Mutual regarding these requests by Friday, November 12, 2018, 1 will
 file a complaint on behalf of my client with the New Jersey Department of Banking and Insurance.


 Again, I am requesting the following information:


1.  The procedure for initiating an appeal of the revised valuation with Liberty Mutual' s internal
appeal panel;


 2.   A detailed response to Alan Salt's inquiry in his March 2, 2018 e-mail to you regarding the basis for
the uniform downward condition adjustment for all comparable vehicles used in the valuation (which
was $1,186 for each comp in your revised valuation report, and $1,243 in you initial valuation report).
That the deductions were uniform suggests that they were not based on actual inspections of the comp
vehicles, but the report itself does not explain the basis for the calculating the apparently standard
deductions.

Notably, your agent CCC One, inadvertently used the loss vehicle itself as a"comp" ("Comp 1") in its
initial valuation, and assigned a standard condition deduction of $1,243, while, in the same report, you
estimated only a$586 deduction based on an actual inspection of the vehicle (which was subsequently
reduced to $247 in a revised valuation). This appears to be highly suspicious and perhaps fraudulent,




                               EXHIBIT F TO COMPLAINT                                   Page 3 of 6
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 81 of 83 PageID: 89



 and my client deserves an explanation. Again, if one is not forthcoming, a complaint will be filed with
 the New Jersey Department of Banking and Insurance.

 Thank you for your anticipated, prompt response.

 Henry P. Wolfe
 The Wolf Law Firm, LLC
 1520 U,S. Highway 130, Suite 101
 North Brunswick, NJ 08902
 (732) 545-7900; fax (732) 545-1030
 hwolfe@wolflawfirm,net




 From: Wyckoff, Shane <SHANE.WYCKOFF@LibertyMutual.com >
 Sent: Wednesday, November 14, 2018 5:03 PM
 To: Henry P. Wolfe <HWolfe@wolflawfirm.net>
 Cc: alan@salitautosales.com; Wilt, Tracey <TRACEY.WILT@LibertyMutual.com >; Hubert, Logan
 <Logan.Hubert@LibertyMutual.com >; CLCIaimReports <CLCIaimReports@LibertyMutual.com >
 Subject: RE: Claim Reference No. 036925089-0003 - FINAL REQUEST FOR INFORMATION


 Mr. Wolfe,

 Thank you for your email, our response to your specific inquiries can be found below.

 Upon receipt of your client's 3/2/18 correspondence expressing disagreement with the valuation due to
 the anomaly of the loss vehicle itself being considered for one of the comparable vehicles another
 valuation was completed. I sent Mr. Salit an email on 3/5/18 indicating I had reviewed his email and
 agree we need to take another look at the valuation; we had requested an updated evaluation
 subsequent to that email being sent to your client. On 3/6/18 we received the updated evaluation and
 Logan Hubert contacted Mr. Salit and went over the updated total loss evaluation. Your client was not in
 agreement with the valuation.

 I then received an email (dated 3/6/18) from Mr. Salit indicating he will be forwarding all
 correspondence to his attorney to handle the claim for him. He also asked for a copy of the updated
 evaluation. I replied to your client's inquiry and included an updated total loss evaluation per his
 request. I explained that if he's not in agreement with the updated evaluation that he can pursue the
 claim with his insurer or pass everything along to his attorney who can reach out to us at their
 convenience.

 We advised your client of his options for recourse by providing him with a copy of the updated CCC
 evaluation as well the letter that's attached to this email dated 3/6/18. We also indicated he could
 pursue the claim with his insurance company or pass the information along to his attorney to reach out
 at his convenience. We had not received a reply or any correspondence from Mr. Salit or anyone on his
 behalf until we received your prior correspondence dated 11/12/18.




                               EXHIBIT F TO COMPLAINT                                    Page 4 of 6
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 82 of 83 PageID: 90



 As to the inquiry on the deductions, these were taken based upon our inspection of the vehicle including
 the condition of the vehicle relative to what's expected for a vehicle of that age. I apologize I cannot
 provide more detail on this as it is proprietary information.

 I trust this satisfies your request to reply by Friday 11/16/18 (though your correspondence indicated
 11/12/18). However please understand we're willing to continue to work towards an amicable
 resolution. Should you have specific information to provide in order to substantiate the conditioning
 adjustments are not accurate please provide that information so we can determine if it will impact the
 total loss evaluation.

 AII the best,



 Shane Wyckoff
 Claims Team Manager
 Auto Physical Damage
 Liberty Mutual Insurance
 PO Box 515097
 Los Angeles, CA 90051-5097
 Toll Free: 800-637-0757 x87181
 Fax: 877-202-4607

 Track your claim anytime, anywhere with your online account at www.LibertyMutual.com
 View claim status and policy details I Upload photos and documents I Schedule an inspection
 LM Logo Email Signature
 Policy Underwritten by Wausau Underwriters Insurance Company



 From: Henry P. Wolfe
 Sent: Wednesday, November 14, 2018 6:02 PM
 To:'Wyckoff, Shane' <SHANE.WYCKOFF@LibertyMutual.com>
 Cc: alan@salitautosales.com; Wilt, Tracey <TRACEY.WILT@LibertyMutual.com >; Hubert, Logan
 <Logan.Hubert@LibertyMutual.com >; CLCIaimReports <CLCIaimReports@LibertyMutual.com >
 Subject: RE: Claim Reference No. 036925089-0003 - FINAL REQUEST FOR INFORMATION


 Mr. Wyckoff,

 As an initial matter, it is false that my November 12, 2018 e-mail was my first communication to you on
 behalf of Salit Auto. I wrote to you and Mr. Logan by e-mail on March 13, 2018 requesting an
 explanation for CCC One's highly suspect valuation and for information regarding Liberty Mutual' s
 internal appeal process, When you ignored that correspondence, I sent you and Mr. Logan another e-
 mail on March 15, 2018, with a copy to Ms. Wilt. When that e-mail was ignored, I sent a third e-mail to
 you, Mr. Logan, and Ms. Wilt on March 21, 2018, and that e-mail was also ignored. Copies of these
 disregarded e-mails are attached.

 At this point, my client's proposal for an "amicable resolution" is likely well beyond your authority to
 accept, as it would likely include enhanced damages and attorney's fees under the New Jersey
 Consumer Fraud Act and other laws. The notion that an insurer may withhold a reasonable basis of its




                                EXHIBIT F TO COMPLAINT                                   Page 5 of 6
Case 2:19-cv-18107-JMV-MF Document 1-1 Filed 09/18/19 Page 83 of 83 PageID: 91



 loss valuation to a claimant as "proprietary" and then require the claimant to produce information to
 counter this nebulous, top-secret "proprietary" valuation is astonishing and unconscionable, especially
 where, as here, the valuation appears to be fraudulent.

 Please direct this correspondence to Liberty Mutual' s legal department, if Liberty Mutual in fact wishes
 to discuss "amicable resolution" of this situation.

 Henry P. Wolfe
 The Wolf Law Firm, LLC
 1520 U.S. Highway 130, Suite 101
 North Brunswick, NJ 08902
 (732) 545-7900; fax (732) 545-1030
 hwolfe@wolflawfirm.net




                               EXHIBIT F TO COMPLAINT                                   Page 6 of 6
